EXHIBIT (17)(b)(i) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers:  Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions.  None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers.  Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information.  We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 TABLE OF CONTENTS Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition California 3 Massachusetts 5 New Jersey . 7 New York 9 Pennsylvania 11 Fund Expenses 13 Financial Statements 16 Federal Tax Information. 66 Board of Trustees Annual Approval of the Investment Advisory Agreements 67 Management and Organization 70 1 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions During the year ending March 31, 2010, the U.S. economy and the capital markets remained relatively stable, despite continued high unemployment and concerns over the U.S. budget. After contracting slightly in the second quarter of 2009, the U.S. economy grew at annualized rates of 2.2% and 5.7% in the third and fourth quarters of 2009, respectively, and an estimated 3.2% in the first quarter of 2010, according to the U.S. Department of Commerce. During the 12-month period, the municipal bond market continued to post solid positive performance, driven by demand from investors seeking tax-free income. The Funds primary benchmark, the Barclays Capital 7-Year Municipal Bond Index (the Index)an unmanaged index of intermediate-maturity municipal obligationsgained 6.49% for the period. 1 The appetite for municipal bonds continued to be buoyed by provisions in the American Recovery and Reinvestment Act of 2009 aimed at supporting the municipal market. The new Build America Bond program gave municipal issuers broader access to the taxable debt markets, providing the potential for lower net borrowing costs and reducing the supply of traditional tax-exempt bonds. The federal stimulus program also provided direct cash subsidies to municipalities that were facing record budget deficits. The result of these events was a rally in the latter half of 2009 for the sector as yields fell and prices rose across the yield curve. In the first three months of 2010, the market has been relatively unchanged. Management Discussion During the year ending March 31, 2010, the Funds Class A shares at net asset value outperformed the Index and their Lipper peer group averages. 1 Managements relative value approach worked well during this period, as bonds that we felt were oversold were acquired during the markets low points and performed well when the market recovered. In addition, the Funds were diversified across the yield curve, providing exposure to longer-maturity bonds within the intermediate-maturity spectrum. These longer bonds outperformed as investors found short-term yields unacceptable and moved into the intermediate sector; as a result, the Funds exposure to these securities contributed to their outperformance. Finally, managements investment down the credit spectrum and higher allocations to revenue bonds also contributed positively to the Funds relative performance. As we move ahead, we recognize that many state and local governments face significant budget deficits that are driven primarily by a steep decline in tax revenues. We will continue to monitor any new developments as state and local officials formulate solutions to address these fiscal problems. As in all environments, we maintain our long-term perspective on the markets against the backdrop of relatively short periods of market volatility. We will continue to actively manage the Funds with the same income-focused, relative value approach we have always employed. We believe that this approach, which is based on credit research and decades of experience in the municipal market, will serve municipal investors well over the long term. Effective December 1, 2009, each Fund changed its name from Eaton Vance [State] Limited Maturity Municipals Fund to Eaton Vance [State] Limited Maturity Municipal Income Fund. 1 It is not possible to invest directly in an Index or a Lipper classification. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. The Lipper total returns are the average total returns, at net asset value, of the funds that are in the same Lipper Classification as the Funds. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance California Limited Maturity Municipal Income Fund as of March 31, 2010 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol EXCAX ELCAX EZCAX Average Annual Total Returns (at net asset value) One Year 11.04% 10.26% 10.25% Five Years 3.07 2.30 2.29 10 Years 4.17 3.37 N.A. Life of Fund  4.09 3.57 2.18 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 8.59% 7.26% 9.25% Five Years 2.60 2.30 2.29 10 Years 3.93 3.37 N.A. Life of Fund  3.92 3.57 2.18  Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 3/23/05 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.94% 1.70% 1.70% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.75% 3.02% 3.02% Taxable-Equivalent Distribution Rate 6.45 5.19 5.19 SEC 30-day Yield 5 2.66 1.97 1.98 Taxable-Equivalent SEC 30-day Yield 4.58 3.39 3.41 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 6.49% Five Years 5.05 10 Years 5.55 Lipper Averages 7 (Average Annual Total Returns) Lipper California Intermediate Municipal Debt Funds Classification One Year 7.98% Five Years 3.44 10 Years 4.26 Portfolio Manager: Cynthia J. Clemson *Source: Lipper, Inc. Class B of the Fund commenced investment operations on 5/29/92. A $10,000 hypothetical investment at net asset value in Class A on 3/31/00 and Class C on 3/23/05 (commencement of operations), would have been valued at $15,042 ($14,709 at the maximum offering price) and $11,143, respectively, on 3/31/10. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 41.86% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Intermediate Municipal Debt Funds Classification contained 41, 39 and 24 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 3 Eaton Vance California Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 60  Average Maturity: 9.0 years  Average Effective Maturity: 6.7 years  Average Call Protection: 6.1 years  Average Dollar Price: $103.07 1 Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 4 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of March 31, 2010 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol EXMAX ELMAX EZMAX Average Annual Total Returns (at net asset value) One Year 8.83% 7.94% 8.05% Five Years 3.40 2.63 2.66 10 Years 4.29 3.49 3.51 Life of Fund  4.14 3.60 3.18 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 6.38% 4.94% 7.05% Five Years 2.94 2.63 2.66 10 Years 4.06 3.49 3.51 Life of Fund  3.97 3.60 3.18  Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 12/8/93 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.85% 1.60% 1.60% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.54% 2.81% 2.81% Taxable-Equivalent Distribution Rate 5.75 4.57 4.57 SEC 30-day Yield 5 2.31 1.61 1.61 Taxable-Equivalent SEC 30-day Yield 3.75 2.62 2.62 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 6.49% Five Years 5.05 10 Years 5.55 Lipper Averages 7 (Average Annual Total Returns) Lipper Massachusetts Intermediate Municipal Debt Funds Classification One Year 8.03% Five Years 3.76 10 Years 4.43 Portfolio Manager: William H. Ahern, Jr., CFA *Source: Lipper, Inc. Class B of the Fund commenced investment operations on 6/1/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/00 would have been valued at $15,229 ($14,891 at the maximum offering price) and $14,126, respectively, on 3/31/10. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Massachusetts Intermediate Municipal Debt Funds Classification contained 16, 16 and 9 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 5 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 71  Average Maturity: 9.4 years  Average Effective Maturity: 7.4 years  Average Call Protection: 7.0 years  Average Dollar Price: $108.13 1 Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 6 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of March 31, 2010 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol EXNJX ELNJX EZNJX Average Annual Total Returns (at net asset value) One Year 9.05% 8.15% 8.15% Five Years 3.53 2.75 N.A. 10 Years 4.19 3.40 N.A. Life of Fund  4.15 3.61 2.61 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 6.58% 5.15% 7.15% Five Years 3.06 2.75 N.A. 10 Years 3.95 3.40 N.A. Life of Fund  3.97 3.61 2.61  Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 8/1/06 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.89% 1.64% 1.64% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.45% 2.72% 2.73% Taxable-Equivalent Distribution Rate 5.95 4.69 4.71 SEC 30-day Yield 5 2.32 1.62 1.62 Taxable-Equivalent SEC 30-day Yield 4.00 2.79 2.79 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 6.49% Five Years 5.05 10 Years 5.55 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification One Year 6.18% Five Years 3.52 10 Years 4.22 Portfolio Manager: Craig R. Brandon, CFA *Source: Lipper, Inc. Class B of the Fund commenced investment operations on 6/1/92. A $10,000 hypothetical investment at net asset value in Class A on 3/31/00 and Class C on 8/1/06 (commencement of operations) would have been valued at $15,078 ($14,731 at the maximum offering price) and $10,993, respectively, on 3/31/10. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 41.99% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 110, 107 and 80 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 7 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 62  Average Maturity: 8.9 years  Average Effective Maturity: 7.7 years  Average Call Protection: 7.2 years  Average Dollar Price: $107.72 1 Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 8 Eaton Vance New York Limited Maturity Municipal Income Fund as of March 31, 2010 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol EXNYX ELNYX EZNYX Average Annual Total Returns (at net asset value) One Year 10.72% 9.92% 9.92% Five Years 3.15 2.37 2.38 10 Years 4.18 3.38 3.39 Life of Fund  4.28 3.74 3.26 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 8.23% 6.92% 8.92% Five Years 2.69 2.37 2.38 10 Years 3.94 3.38 3.39 Life of Fund  4.11 3.74 3.26  Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 12/8/93 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.80% 1.55% 1.55% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.60% 2.86% 2.86% Taxable-Equivalent Distribution Rate 6.08 4.83 4.83 SEC 30-day Yield 5 2.66 1.97 1.97 Taxable-Equivalent SEC 30-day Yield 4.50 3.33 3.33 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 6.49% Five Years 5.05 10 Years 5.55 Lipper Averages 7 (Average Annual Total Returns) Lipper New York Intermediate Municipal Debt Funds Classification One Year 7.64% Five Years 3.50 10 Years 4.40 Portfolio Manager: William H. Ahern, Jr., CFA *Source: Lipper, Inc. Class B of the Fund commenced investment operations on 5/29/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/00 would have been valued at $15,059 ($14,721 at the maximum offering price) and $13,963, respectively, on 3/31/10. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Intermediate Municipal Debt Funds Classification contained 34, 32 and 17 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 9 Eaton Vance New York Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 83  Average Maturity: 9.5 years  Average Effective Maturity: 7.1 years  Average Call Protection: 6.5 years  Average Dollar Price: $107.12 1 Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 10 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2010 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol EXPNX ELPNX EZPNX Average Annual Total Returns (at net asset value) One Year 7.49% 6.70% 6.78% Five Years 3.48 2.71 2.70 10 Years 4.32 3.53 3.54 Life of Fund  4.27 3.76 3.27 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 5.11% 3.70% 5.78% Five Years 3.01 2.71 2.70 10 Years 4.08 3.53 3.54 Life of Fund  4.10 3.76 3.27  Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 12/8/93 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.87% 1.62% 1.62% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.76% 3.01% 3.01% Taxable-Equivalent Distribution Rate 5.97 4.78 4.78 SEC 30-day Yield 5 2.41 1.69 1.70 Taxable-Equivalent SEC 30-day Yield 3.83 2.68 2.70 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 6.49% Five Years 5.05 10 Years 5.55 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification One Year 6.18% Five Years 3.52 10 Years 4.22 Portfolio Manager: Adam A. Weigold, CFA *Source: Lipper, Inc. Class B of the Fund commenced investment operations on 6/1/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/00 would have been valued at $15,272 ($14,924 at the maximum offering price) and $14,161, respectively, on 3/31/10. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 110, 107 and 80 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 11 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 70  Average Maturity: 10.3 years  Average Effective Maturity: 6.5 years  Average Call Protection: 6.0 years  Average Dollar Price: $103.03 1 Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 12 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FUND EXPENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2009  March 31, 2010). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance California Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/09) (3/31/10) (10/1/09  3/31/10) Actual Class A $1,000.00 $1,005.50 $4.95 Class B $1,000.00 $1,001.90 $8.43 Class C $1,000.00 $1,002.50 $8.74 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.00 $4.99 Class B $1,000.00 $1,016.50 $8.50 Class C $1,000.00 $1,016.20 $8.80 * Expenses are equal to the Funds annualized expense ratio of 0.99% for Class A shares, 1.69% for Class B shares and 1.75% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2009. 13 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FUND EXPENSES CONT D Eaton Vance Massachusetts Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/09) (3/31/10) (10/1/09  3/31/10) Actual Class A $1,000.00 $997.70 $3.88 Class B $1,000.00 $994.10 $7.51 Class C $1,000.00 $994.30 $7.61 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $3.93 Class B $1,000.00 $1,017.40 $7.59 Class C $1,000.00 $1,017.30 $7.70 * Expenses are equal to the Funds annualized expense ratio of 0.78% for Class A shares, 1.51% for Class B shares and 1.53% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2009. Eaton Vance New Jersey Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/09) (3/31/10) (10/1/09  3/31/10) Actual Class A $1,000.00 $995.30 $4.03 Class B $1,000.00 $991.70 $7.75 Class C $1,000.00 $990.70 $7.74 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.90 $4.08 Class B $1,000.00 $1,017.20 $7.85 Class C $1,000.00 $1,017.20 $7.85 * Expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares and 1.56% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2009. 14 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FUND EXPENSES CONT D Eaton Vance New York Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/09) (3/31/10) (10/1/09  3/31/10) Actual Class A $1,000.00 $1,000.30 $4.04 Class B $1,000.00 $995.70 $7.76 Class C $1,000.00 $996.80 $7.77 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.90 $4.08 Class B $1,000.00 $1,017.20 $7.85 Class C $1,000.00 $1,017.20 $7.85 * Expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares and 1.56% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2009. Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/09) (3/31/10) (10/1/09  3/31/10) Actual Class A $1,000.00 $995.90 $4.08 Class B $1,000.00 $992.30 $7.75 Class C $1,000.00 $992.10 $7.80 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.13 Class B $1,000.00 $1,017.20 $7.85 Class C $1,000.00 $1,017.10 $7.90 * Expenses are equal to the Funds annualized expense ratio of 0.82% for Class A shares, 1.56% for Class B shares and 1.57% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2009. 15 Eaton Vance California Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS Tax - Exempt Investments  97.6% Principal Amount (000s omitted) Security Value Education  4.1% $ 500 California Educational Facilities Authority, (Loyola Marymount University), 5.00%, 10/1/25 $ 512,160 500 University of California, 5.00%, 5/15/21 549,610 $ 1,061,770 Electric Utilities  4.1% $ 500 Los Angeles Department of Water and Power Revenue, 5.25%, 7/1/23 $ 559,175 500 Vernon, Electric System Revenue, 5.125%, 8/1/21 519,050 $ 1,078,225 Escrowed / Prerefunded  3.3% $ 250 California Department of Water Resource Power Supply, Prerefunded to 5/1/12, 5.125%, 5/1/18 $ 274,560 520 California Statewide Communities Development Authority, (San Gabriel Valley), Escrowed to Maturity, 5.50%, 9/1/14 572,416 $ 846,976 Hospital  15.5% $ 500 California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $ 516,370 500 California Health Facilities Financing Authority, (Cedars- Sinai Medical Center), 5.00%, 11/15/16 538,885 500 California Health Facilities Financing Authority, (Scripps Health), 5.00%, 10/1/21 523,975 640 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/21 643,174 500 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 7/1/18 518,085 500 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 4/1/19 531,650 200 San Benito Health Care District, 5.375%, 10/1/12 200,568 300 Torrance Hospital, (Torrance Memorial Medical Center), 5.40%, 6/1/15 310,632 250 Washington Township Health Care District, 5.50%, 7/1/19 262,453 $ 4,045,792 Housing  2.6% $ 750 California Housing Finance Agency, (AMT), 4.75%, 8/1/21 $ 687,532 $ 687,532 Principal Amount (000s omitted) Security Value Industrial Development Revenue  0.8% $ 200 California Pollution Control Financing Authority, (Browning Ferris Industries), (AMT), 5.80%, 12/1/16 $ 200,126 $ 200,126 Insured-Education  3.6% $ 475 California Educational Facilities Authority, (San Diego University), (AMBAC), 0.00%, 10/1/15 $ 390,151 500 California Educational Facilities Authority, (Santa Clara University), (NPFG), 5.00%, 9/1/23 545,795 $ 935,946 Insured-Electric Utilities  8.5% $ 450 California Pollution Control Financing Authority, (Pacific Gas and Electric), (NPFG), (AMT), 5.35%, 12/1/16 $ 464,076 600 California Pollution Control Financing Authority, (San Diego Gas and Electric), (NPFG), 5.90%, 6/1/14 674,250 500 Northern California Power Agency, (Hydroelectric), (AGC), 5.00%, 7/1/24 526,545 500 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 545,075 $ 2,209,946 Insured-General Obligations  14.8% $ 400 Barstow Unified School District, (FGIC), (NPFG), 5.25%, 8/1/18 $ 431,500 500 Burbank Unified School District, (FGIC), (NPFG), 0.00%, 8/1/12 478,375 1,080 Fillmore Unified School District, (FGIC), (NPFG), 0.00%, 7/1/15 897,404 760 Fresno Unified School District, (NPFG), 5.80%, 2/1/16 838,941 650 Oakland Unified School District, Alameda County, (FGIC), (NPFG), 5.00%, 8/1/22 645,470 750 San Juan Unified School District, (AGM), 0.00%, 8/1/17 557,175 $ 3,848,865 Insured-Lease Revenue / Certificates of Participation  1.8% $ 460 California State Public Works Board, (Department of Corrections), (AMBAC), 5.25%, 12/1/13 $ 479,817 $ 479,817 Insured-Other Revenue  0.9% $ 240 Golden State Tobacco Securitization Corp., (Tobacco Settlement Revenue), (AGC), (FGIC), 5.00%, 6/1/35 $ 229,397 $ 229,397 See notes to financial statements 16 Eaton Vance California Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  4.7% $ 625 Garden Grove Community Development, (Tax Allocation), (AMBAC), 5.25%, 10/1/16 $ 648,769 500 San Mateo County Transportation District, (NPFG), 5.25%, 6/1/17 565,705 $ 1,214,474 Insured-Transportation  5.5% $ 715 Port of Oakland, (NPFG), (AMT), 5.00%, 11/1/21 $ 695,552 675 San Jose Airport Revenue, (AMBAC), (AMT), 5.50%, 3/1/18 727,427 $ 1,422,979 Insured-Water and Sewer  2.0% $ 500 Sunnyvale Financing Authority Water and Wastewater, (AMBAC), 5.00%, 10/1/22 $ 523,995 $ 523,995 Lease Revenue / Certificates of Participation  2.1% $ 500 California Public Works, (University of California), 5.25%, 6/1/20 $ 556,315 $ 556,315 Senior Living / Life Care  2.0% $ 520 California Statewide Communities Development Authority, (Senior Living-Presbyterian Homes), 4.50%, 11/15/16 $ 515,658 $ 515,658 Solid Waste  2.7% $ 315 Los Angeles, 5.00%, 2/1/20 $ 349,281 350 Napa-Vallejo Waste Management Authority, (Solid Waste Transfer Facilities), (AMT), 5.10%, 2/15/14 350,284 $ 699,565 Special Tax Revenue  11.5% $ 290 Alameda Public Financing Authority, 5.45%, 9/2/14 $ 296,383 205 Brentwood Infrastructure Financing Authority, 4.625%, 9/2/18 179,492 500 California State Economic Recovery, 5.00%, 7/1/18 552,560 190 Corona Public Financing Authority, 5.70%, 9/1/13 190,673 100 Eastern Municipal Water District, 4.80%, 9/1/20 88,118 75 Eastern Municipal Water District, 4.85%, 9/1/21 65,289 200 Fontana Redevelopment Agency, (Jurupa Hills), 5.50%, 10/1/17 202,042 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 40 Moreno Valley Unified School District, (Community District No. 2003-2), 5.20%, 9/1/17 $ 38,405 80 Moreno Valley Unified School District, (Community District No. 2003-2), 5.25%, 9/1/18 75,671 390 Pomona Redevelopment Agency, (West Holt Avenue Redevelopment), 5.50%, 5/1/13 406,602 145 Santa Margarita Water District, 6.10%, 9/1/14 148,046 200 Santaluz Community Facility District No. 2, 5.80%, 9/1/14 200,996 100 Temecula Valley Unified School District, 4.75%, 9/1/21 90,038 200 Torrance Redevelopment Agency, 5.50%, 9/1/12 200,776 250 Whittier Public Financing Authority, (Greenleaf Ave. Whittier Redevelopment), 5.50%, 11/1/16 253,400 $ 2,988,491 Transportation  3.2% $ 500 Bay Area Toll Authority, Toll Bridge Revenue, (San Francisco Bay Area), 5.00%, 4/1/22 $ 545,970 290 Port Redwood City, (AMT), 5.40%, 6/1/19 291,801 $ 837,771 Water and Sewer  3.9% $ 440 Gilroy, Water and Sewer Revenue, 5.00%, 8/1/22 $ 496,117 500 Metropolitan Water District of Southern California, 5.00%, 7/1/31 530,960 $ 1,027,077 Total Tax-Exempt Investments  97.6% (identified cost $24,795,080) $25,410,717 Other Assets, Less Liabilities  2.4% $ 619,534 Net Assets  100.0% $26,030,251 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2010, See notes to financial statements 17 Eaton Vance California Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CONT  D 42.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 26.7% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. See notes to financial statements 18 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS Tax - Exempt Investments  99.5% Principal Amount (000s omitted) Security Value Education  17.6% $1,000 Massachusetts Development Finance Agency, (Milton Academy), 5.00%, 9/1/19 $ 1,052,160 1,000 Massachusetts Health and Educational Facilities Authority, (Boston College), 5.375%, 6/1/14 1,147,500 1,000 Massachusetts Health and Educational Facilities Authority, (College of the Holy Cross), 5.00%, 9/1/20 1,100,320 1,055 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.50%, 11/15/36 1,173,867 1,000 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.375%, 7/1/17 1,185,150 1,645 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/22 2,015,553 100 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.00%, 8/15/18 113,337 200 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/19 227,738 150 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/20 169,076 750 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.50%, 8/15/15 876,232 1,000 Massachusetts Health and Educational Facilities Authority, (Williams College), 5.00%, 7/1/23 1,084,370 690 Massachusetts Industrial Finance Agency, (St. Johns High School, Inc.), 5.70%, 6/1/18 691,111 1,000 University of Massachusetts Building Authority, 5.00%, 5/1/20 1,107,370 $11,943,784 Electric Utilities  2.3% $ 500 Massachusetts Development Finance Agency, (Devens Electric System), 5.75%, 12/1/20 $ 514,725 1,000 Massachusetts Development Finance Agency, (Dominion Energy Brayton), 5.75% to 5/1/19 (Put Date), 12/1/42 1,065,440 $ 1,580,165 Escrowed / Prerefunded  6.8% $ 580 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), Escrowed to Maturity, 5.00%, 7/1/11 $ 611,917 755 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/13 805,125 2,100 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 2,434,383 680 Massachusetts Water Pollution Abatement Trust, Escrowed to Maturity, 5.25%, 8/1/14 760,328 $ 4,611,753 Principal Amount (000s omitted) Security Value General Obligations  9.6% $ 500 Burlington, 5.00%, 2/1/15 $ 572,760 500 Burlington, 5.00%, 2/1/16 574,315 750 Falmouth, 5.25%, 2/1/16 809,708 1,000 Manchester Essex Regional School District, 5.00%, 1/15/20 1,126,340 750 Marshfield, 5.00%, 6/15/21 857,933 1,100 Wellesley, 5.00%, 6/1/16 1,272,205 1,150 Wellesley, 5.00%, 6/1/17 1,334,172 $ 6,547,433 Hospital  7.7% $ 500 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.00% to 7/1/15 (Put Date), 7/1/39 $ 540,640 600 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/14 637,362 865 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/15 910,733 245 Massachusetts Health and Educational Facilities Authority, (Central New England Health Systems), 6.125%, 8/1/13 245,385 1,000 Massachusetts Health and Educational Facilities Authority, (Dana-Farber Cancer Institute), 5.25%, 12/1/24 1,056,950 750 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/18 808,987 1,000 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/22 1,055,240 $ 5,255,297 Industrial Development Revenue  1.0% $ 745 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 668,757 $ 668,757 Insured-Education  2.0% $ 215 Massachusetts Development Finance Agency, (Simmons College), (XLCA), 5.25%, 10/1/21 $ 216,477 1,000 University of Massachusetts Building Authority, (AMBAC), 5.25%, 11/1/13 1,122,440 $ 1,338,917 Insured-Electric Utilities  6.3% $1,000 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/12 $ 1,065,690 1,000 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/13 1,055,890 See notes to financial statements 19 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $2,000 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 $ 2,180,300 $ 4,301,880 Insured-Escrowed / Prerefunded  4.3% $1,000 Boston, (NPFG), Prerefunded to 2/1/12, 5.00%, 2/1/19 $ 1,075,930 1,000 Massachusetts Health and Educational Facilities Authority, (Tufts-New England Medical Center), (FGIC), Prerefunded to 5/15/12, 5.375%, 5/15/15 1,091,100 635 Massachusetts Turnpike Authority, (FGIC), Escrowed to Maturity, 5.125%, 1/1/23 735,254 $ 2,902,284 Insured-General Obligations  6.2% $3,105 Boston, (NPFG), 0.125%, 3/1/22 $ 1,985,244 1,000 Massachusetts, (AMBAC), 5.00%, 7/1/12 1,089,350 1,000 Massachusetts, (NPFG), 5.25%, 8/1/22 1,160,190 $ 4,234,784 Insured-Hospital  2.2% $ 500 Massachusetts Health and Educational Facilities Authority, (Cape Cod Healthcare), (AGC), 5.00%, 11/15/21 $ 506,950 1,000 Massachusetts Health and Educational Facilities Authority, (Caregroup Healthcare System), (NPFG), 5.25%, 7/1/21 1,013,950 $ 1,520,900 Insured-Pooled Loans  2.2% $1,545 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.60%, 1/1/22 $ 1,485,162 $ 1,485,162 Insured-Solid Waste  2.9% $1,000 Massachusetts Development Finance Agency, (SEMASS System), (NPFG), 5.625%, 1/1/13 $ 1,042,860 890 Massachusetts Development Finance Agency, (SEMASS System), (NPFG), 5.625%, 1/1/16 912,321 $ 1,955,181 Insured-Special Tax Revenue  3.7% $1,600 Massachusetts, Special Obligation, (AGM), 5.50%, 6/1/21 $ 1,920,336 500 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/29 566,250 $ 2,486,586 Principal Amount (000s omitted) Security Value Insured-Transportation  2.1% $ 375 Massachusetts Port Authority, (Delta Airlines), (AMBAC), (AMT), 5.50%, 1/1/15 $ 355,301 1,000 Puerto Rico Highway and Transportation Authority, (AGM), 5.50%, 7/1/11 1,045,580 $ 1,400,881 Insured-Water and Sewer  1.8% $1,000 Massachusetts Water Resources Authority, (AGM), 5.50%, 8/1/22 $ 1,199,220 $ 1,199,220 Other Revenue  2.4% $1,000 Massachusetts Health and Educational Facilities Authority, (Isabella Stewart Gardner Museum), 5.00%, 5/1/23 $ 1,058,850 500 Massachusetts Health and Educational Facilities Authority, (Woods Hole Oceanographic), 5.25%, 6/1/18 575,380 $ 1,634,230 Senior Living / Life Care  1.6% $ 600 Massachusetts Development Finance Agency, (Berkshire Retirement), 5.60%, 7/1/19 $ 578,556 275 Massachusetts Development Finance Agency, (Carleton- Willard Village), 5.25%, 12/1/25 270,713 270 Massachusetts Development Finance Agency, (Volunteers of America), 5.00%, 11/1/17 252,012 $ 1,101,281 Solid Waste  1.4% $1,000 Massachusetts Industrial Finance Agency, (Ogden Haverhill), (AMT), 5.50%, 12/1/13 $ 957,640 $ 957,640 Special Tax Revenue  6.4% $ 500 Massachusetts, Special Obligation, 5.00%, 6/1/14 $ 567,235 1,000 Massachusetts Bay Transportation Authority, 5.25%, 7/1/19 1,162,530 1,280 Massachusetts Bay Transportation Authority, 5.25%, 7/1/26 1,500,006 1,000 Massachusetts Bay Transportation Authority, Sales Tax, 5.25%, 7/1/16 1,157,850 $ 4,387,621 S e e notes to financ ial statem e nts 20 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Transportation  4.1% $1,000 Massachusetts Port Authority, (AMT), 6.25%, 7/1/17 $ 1,011,710 2,000 Massachusetts State Federal Highway Grant Anticipation Notes, 0.00%, 6/15/15 1,765,980 $ 2,777,690 Water and Sewer  4.9% $ 450 Boston Water and Sewer Commission, 5.00%, 11/1/20 $ 514,071 1,000 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/21 1,153,270 1,000 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/25 1,154,850 500 Massachusetts Water Pollution Abatement Trust, 5.25%, 2/1/12 529,590 $ 3,351,781 Total Tax-Exempt Investments  99.5% (identified cost $64,319,487) $67,643,227 Other Assets, Less Liabilities  0.5% $ 333,849 Net Assets  100.0% $67,977,076 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2010, 33.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.3% to 17.8% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 21 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS Tax - Exempt Investments  95.9% Principal Amount (000s omitted) Security Value Education  8.8% $1,000 New Jersey Educational Facilities Authority, (Princeton Theological Seminary), 5.00%, 7/1/22 $ 1,142,560 1,850 New Jersey Educational Facilities Authority, (Princeton University), 5.00%, 7/1/19 2,123,652 250 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry of New Jersey), 7.125%, 12/1/23 283,757 1,000 Rutgers State University, Series F, 5.00%, 5/1/23 1,111,960 $ 4,661,929 Electric Utilities  0.8% $ 420 New Jersey Economic Development Authority, Pollution Control Revenue, (PSEG Power), 5.00%, 3/1/12 $ 437,413 $ 437,413 Escrowed / Prerefunded  8.1% $ 350 New Jersey Economic Development Authority, (Kapkowski Road Landfill), Prerefunded to 5/15/14, 6.375%, 4/1/18 $ 414,607 2,030 New Jersey Economic Development Authority, (Principal Custodial Receipts), Escrowed to Maturity, 0.00%, 12/15/12 1,961,853 600 New Jersey Educational Facilities Authority, (Higher Education Capital Improvements), Prerefunded to 9/1/10, 5.00%, 9/1/15 611,874 750 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), Escrowed to Maturity, 5.00%, 7/1/11 791,272 425 New Jersey Health Care Facilities Financing Authority, (Capital Health System), Prerefunded to 7/1/13, 5.75%, 7/1/23 476,535 $ 4,256,141 General Obligations  7.2% $ 450 Franklin Township School District, 4.00%, 8/15/22 $ 463,788 1,000 Franklin Township School District, 5.00%, 8/15/22 1,139,930 500 Jersey City School District, 6.25%, 10/1/10 513,445 500 Monmouth County Improvement Authority, 5.00%, 12/1/21 560,070 1,000 Princeton Regional School District, 4.75%, 2/1/22 1,112,950 $ 3,790,183 Hospital  7.4% $1,000 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/20 $ 959,030 Principal Amount (000s omitted) Security Value Hospital (continued) $ 385 New Jersey Health Care Facilities Financing Authority, (Atlantic City Medical Care Center), 6.00%, 7/1/12 $ 404,142 450 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), 6.125%, 1/1/20 454,334 500 New Jersey Health Care Facilities Financing Authority, (Hunterdon Medical Center), 5.25%, 7/1/25 502,600 500 New Jersey Health Care Facilities Financing Authority, (Robert Wood Johnson University Hospital), 5.60%, 7/1/15 502,910 1,000 New Jersey Health Care Facilities Financing Authority, (Virtua Health, Inc.), 5.25%, 7/1/17 1,083,820 $ 3,906,836 Housing  1.0% $ 500 New Jersey Housing and Mortgage Finance Agency, SFMR, (AMT), 5.10%, 10/1/23 $ 512,520 $ 512,520 Industrial Development Revenue  1.4% $ 350 New Jersey Economic Development Authority, (American Airlines, Inc.), (AMT), 7.10%, 11/1/31 $ 288,547 450 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/19 432,018 $ 720,565 Insured-Education  4.6% $ 545 New Jersey Educational Facilities Authority, (Montclair State University), (NPFG), 3.75%, 7/1/24 $ 511,068 1,000 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.50%, 7/1/21 1,023,550 900 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.60%, 7/1/14 925,335 $ 2,459,953 Insured-Electric Utilities  3.3% $ 560 Cape May County Industrial Pollution Control Financing Authority, (Atlantic City Electric Co.), (NPFG), 6.80%, 3/1/21 $ 674,733 1,000 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/26 1,049,140 $ 1,723,873 Insured-Escrowed / Prerefunded  2.7% $1,300 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), (AMBAC), Escrowed to Maturity, 6.00%, 7/1/12 $ 1,440,998 $ 1,440,998 S e e notes to financ ial statem e nts 22 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations  12.2% $ 330 Clearview Regional High School District, (FGIC), (NPFG), 5.375%, 8/1/15 $ 366,851 250 Freehold Regional High School District, (FGIC), (NPFG), 5.00%, 3/1/18 283,940 470 Hillsborough Township School District, (AGM), 5.375%, 10/1/18 556,494 1,000 Jackson Township School District, (Baptist Healthcare Systems), (NPFG), 5.25%, 6/15/23 1,190,870 725 Monroe Township Board of Education, (FGIC), (NPFG), 5.20%, 8/1/11 765,194 825 Monroe Township Board of Education, (FGIC), (NPFG), 5.20%, 8/1/14 930,633 500 New Jersey, (AGM), 5.00%, 1/15/22 545,190 500 New Jersey, (AGM), 5.00%, 1/15/23 541,685 1,120 New Jersey, (AMBAC), 5.25%, 7/15/19 1,290,834 $ 6,471,691 Insured-Lease Revenue / Certificates of Participation  3.3% $1,000 Hudson County, (NPFG), 6.25%, 6/1/15 $ 1,143,470 500 Puerto Rico Public Finance Corp., (AMBAC), 5.375%, 6/1/17 577,685 $ 1,721,155 Insured-Transportation  2.1% $1,000 New Jersey Transportation Trust Fund Authority, (NPFG), 5.50%, 12/15/17 $ 1,138,710 $ 1,138,710 Insured-Water and Sewer  8.7% $1,135 Bayonne Municipal Utilities Authority, (XLCA), 5.25%, 4/1/19 $ 1,155,135 1,000 North Hudson Sewer Authority, (NPFG), 5.125%, 8/1/22 1,010,780 1,020 Passaic Valley Water Commission, (AGM), 5.00%, 12/15/17 1,164,350 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/16 443,299 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/17 418,360 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/18 392,681 $ 4,584,605 Lease Revenue / Certificates of Participation  4.6% $1,100 Bergen County Improvement Authority, (County Administration Complex), 5.00%, 11/15/24 $ 1,291,686 1,000 New Jersey Economic Development Authority, (School Facilities Construction), 5.50%, 9/1/19 1,135,770 $ 2,427,456 Principal Amount (000s omitted) Security Value Nursing Home  1.0% $ 500 New Jersey Economic Development Authority, (Masonic Charity Foundation), 4.80%, 6/1/11 $ 515,910 $ 515,910 Pooled Loans  6.4% $2,000 New Jersey Economic Environmental Infrastructure Trust, 5.00%, 9/1/20 $ 2,335,640 1,000 New Jersey Higher Education Assistance Authority, 5.25%, 6/1/21 1,066,440 $ 3,402,080 Senior Living / Life Care  1.7% $ 520 New Jersey Economic Development Authority, (Cranes Mill Project), 5.50%, 7/1/18 $ 513,854 400 New Jersey Economic Development Authority, (Seabrook Village, Inc.), 5.00%, 11/15/12 403,792 $ 917,646 Special Tax Revenue  2.1% $ 670 Middlesex County Improvement Authority, Open Space Trust Fund, 4.00%, 12/15/20 $ 709,624 180 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/12 184,378 190 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/13 194,685 $ 1,088,687 Transportation  8.5% $1,500 New Jersey State Turnpike Authority, 5.00%, 1/1/20 $ 1,635,180 1,000 New Jersey Transportation Trust Fund Authority, 5.25%, 12/15/21 1,103,070 1,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,032,780 700 Port Authority of New York and New Jersey, (AMT), 5.50%, 7/15/12 705,726 $ 4,476,756 Total Tax-Exempt Investments  95.9% (identified cost $48,433,058) $50,655,107 S e e notes to financ ial statem e nts 23 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Short-Term Investments  3.5% Principal Amount (000s omitted) Description Value $1,827 State Street Bank and Trust Euro Time Deposit, 0.01%, 4/1/10 $ 1,827,197 Total Short-Term Investments  3.5% (identified cost $1,827,197) $ 1,827,197 Total Investments  99.4% (identified cost $50,260,255) $52,482,304 Other Assets, Less Liabilities  0.6% $ 321,995 Net Assets  100.0% $52,804,299 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2010, 37.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 19.7% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 24 Eaton Vance New York Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS Tax - Exempt Investments  96.9% Principal Amount (000s omitted) Security Value Cogeneration  2.6% $2,000 Babylon Industrial Development Agency, (Covanta Energy Corp.), 5.00%, 1/1/19 $ 2,134,140 600 Suffolk County Industrial Development Agency, (Nissequogue Cogeneration Partners Facility), (AMT), 5.50%, 1/1/23 502,284 $ 2,636,424 Education  4.5% $ 455 New York Dormitory Authority, (Hamilton College), 5.00%, 7/1/21 $ 521,417 1,000 New York Dormitory Authority, (St. Lawrence University), 5.00%, 7/1/14 1,091,300 1,500 New York Dormitory Authority, (State University Educational Facilities), 5.00%, 7/1/20 1,643,055 600 New York Dormitory Authority, (State University Educational Facilities), 5.25%, 5/15/15 665,832 625 Troy Industrial Development Authority, (Rensselaer Polytechnic Institute), 5.50%, 9/1/15 682,331 $ 4,603,935 Electric Utilities  2.5% $2,500 New York Energy Research and Development Authority Facility, (AMT), 4.70% to 10/1/12 (Put Date), 6/1/36 $ 2,502,600 $ 2,502,600 Escrowed / Prerefunded  4.6% $1,000 New York City Transitional Finance Authority, (Future Tax), Prerefunded to 2/1/11, 5.375%, 2/1/13 $ 1,051,370 1,000 New York Dormitory Authority, (Child Care Facility), Prerefunded to 4/1/12, 5.375%, 4/1/14 1,090,700 1,170 Triborough Bridge and Tunnel Authority, Escrowed to Maturity, 5.00%, 1/1/20 1,343,558 1,000 Triborough Bridge and Tunnel Authority, Prerefunded to 1/1/16, 5.375%, 1/1/19 1,169,690 $ 4,655,318 General Obligations  1.8% $1,750 Three Village Central School District (Brookhaven & Smithtown), 4.00%, 5/1/22 $ 1,800,085 $ 1,800,085 Health Care-Miscellaneous  0.5% $ 100 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), 7.50%, 9/1/15 $ 101,262 Principal Amount (000s omitted) Security Value Health Care-Miscellaneous (continued) $ 400 Westchester County Industrial Development Agency, (Childrens Village), 5.375%, 3/15/19 $ 356,536 $ 457,798 Hospital  8.4% $ 340 Chautauqua County Industrial Development Agency, (Womens Christian Association), 6.35%, 11/15/17 $ 331,276 135 Nassau County Industrial Development Agency, (North Shore Health System), 5.625%, 11/1/10 137,319 565 Nassau County Industrial Development Agency, (North Shore Health System), 5.875%, 11/1/11 584,018 2,000 New York Dormitory Authority, (Interfaith Medical Center), 5.00%, 2/15/21 2,151,080 1,000 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/13 999,310 200 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/15 199,532 500 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/17 495,575 400 New York Dormitory Authority, (NYU Hospital Center), 5.25%, 7/1/24 391,720 1,000 New York Health and Hospital Corp., 5.50%, 2/15/19 1,086,670 1,325 Saratoga County Industrial Development Agency, (Saratoga Hospital Project), 5.00%, 12/1/17 1,377,059 750 Suffolk County Industrial Development Agency, (Huntington Hospital), 6.00%, 11/1/22 765,923 $ 8,519,482 Housing  3.0% $1,000 New York Housing Finance Agency, (Affordable Housing), (AMT), 5.05%, 11/1/22 $ 1,025,600 2,000 New York State Mortgage Agency, (AMT), 4.95%, 10/1/21 2,025,600 $ 3,051,200 Industrial Development Revenue  6.0% $1,500 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 $ 1,574,490 1,250 New York City Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/14 1,342,525 1,000 New York State Environmental Facilities Corp., Solid Waste Disposal, (Waste Management Project), (AMT), 4.55%, 5/1/12 1,019,480 1,325 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 1,028,690 1,250 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,122,075 $ 6,087,260 S e e notes to financ ial statem e nts 25 Eaton Vance New York Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Education  10.7% $1,000 New York Dormitory Authority, (Canisius College), (NPFG), 5.00%, 7/1/16 $ 1,017,000 1,000 New York Dormitory Authority, (City University), (AMBAC), 5.625%, 7/1/16 1,106,300 1,420 New York Dormitory Authority, (Educational Housing Services), (AMBAC), 5.25%, 7/1/20 1,471,148 1,000 New York Dormitory Authority, (New York University), (AMBAC), 5.50%, 7/1/19 1,155,970 1,085 New York Dormitory Authority, (Rochester Institute of Technology), (AMBAC), 5.25%, 7/1/21 1,187,261 1,455 New York Dormitory Authority, (St. Johns University), (NPFG), 5.25%, 7/1/21 1,592,134 1,000 New York Dormitory Authority, (State University Educational Facilities), (AGM), 5.75%, 5/15/17 1,174,580 1,000 New York Dormitory Authority, (Student Housing), (FGIC), (NPFG), 5.25%, 7/1/15 1,091,030 1,000 New York Dormitory Authority, (University Educational Facilities), (FGIC), (NPFG), 5.25%, 5/15/13 1,084,580 $ 10,880,003 Insured-Electric Utilities  5.7% $ 500 Long Island Power Authority, Electric Systems Revenue, (AGM), 0.00%, 6/1/15 $ 447,310 2,500 Long Island Power Authority, Electric Systems Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 2,637,550 1,250 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/17 1,366,625 1,250 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 1,358,700 $ 5,810,185 Insured-Escrowed / Prerefunded  0.3% $ 250 Niagara County Industrial Development Agency, (Niagara University), (AMBAC), Escrowed to Maturity, 5.25%, 10/1/18 $ 297,880 $ 297,880 Insured-General Obligations  3.5% $ 500 Clarence Central School District, (AGM), 5.00%, 5/15/17 $ 537,240 1,000 Monroe County, (Public Improvements), (NPFG), 6.00%, 3/1/19 1,160,440 1,740 Puerto Rico, (FGIC), 5.50%, 7/1/17 1,832,203 $ 3,529,883 Insured-Hospital  2.3% $1,600 New York Dormitory Authority, (Memorial Sloan Kettering Cancer Center), (NPFG), 5.50%, 7/1/17 $ 1,841,376 Principal Amount (000s omitted) Security Value Insured-Hospital (continued) $ 500 New York Dormitory Authority, (New York and Presbyterian Hospital), (AMBAC), 5.50%, 8/1/11 $ 527,080 $ 2,368,456 Insured-Lease Revenue / Certificates of Participation  2.1% $1,000 New York Dormitory Authority, (Master BOCES Program- Oneida Herkimer Madison BOCES), (AGM), 5.25%, 8/15/20 $ 1,100,690 1,000 New York Dormitory Authority, (Municipal Health Facilities), (AGM), 5.50%, 1/15/13 1,058,050 $ 2,158,740 Insured-Special Tax Revenue  6.0% $2,250 New York Local Government Assistance Corp., (NPFG), 0.00%, 4/1/13 $ 2,155,207 2,000 New York Urban Development Corp., (Personal Income Tax), (AMBAC), 5.50%, 3/15/19 2,321,560 1,500 Puerto Rico Infrastructure Financing Authority, (FGIC), 5.50%, 7/1/19 1,554,885 $ 6,031,652 Insured-Transportation  8.0% $1,000 Metropolitan Transportation Authority, (AMBAC), 5.50%, 11/15/18 $ 1,128,970 1,000 Metropolitan Transportation Authority, (NPFG), 5.50%, 11/15/13 1,125,830 1,000 Monroe County Airport Authority, (NPFG), (AMT), 5.875%, 1/1/17 1,064,530 2,235 New York Thruway Authority, (AMBAC), 5.50%, 4/1/20 2,592,041 1,920 Triborough Bridge and Tunnel Authority, (NPFG), 5.50%, 11/15/18 2,210,381 $ 8,121,752 Lease Revenue / Certificates of Participation  1.6% $ 500 New York Urban Development Corp., 5.00%, 1/1/18 $ 553,720 1,025 New York Urban Development Corp., (Correctional and Youth Facilities), 5.50% to 1/1/11 (Put Date), 1/1/17 1,061,572 $ 1,615,292 Other Revenue  5.3% $ 750 Albany Industrial Development Agency, (Charitable Leadership), 6.00%, 7/1/19 $ 659,393 S e e notes to financ ial statem e nts 26 Eaton Vance New York Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Other Revenue (continued) $ 750 Brooklyn Arena Local Development Corp., (Brooklyn Center Project), 5.75%, 7/15/16 $ 802,492 1,000 New York City Transitional Finance Authority, 5.25%, 1/15/27 1,069,610 540 New York City Transitional Finance Authority, 6.00%, 7/15/33 612,257 2,030 New York City Trust for Cultural Resources, (Museum of Modern Art), 5.00%, 4/1/26 2,194,816 $ 5,338,568 Senior Living / Life Care  0.4% $ 400 Mt. Vernon Industrial Development Agency, (Wartburg Senior Housing, Inc.), 6.15%, 6/1/19 $ 390,940 $ 390,940 Solid Waste  2.8% $ 750 Hempstead Industrial Development Agency, (American Ref-Fuel Co., LLC), 5.00% to 6/1/10 (Put Date), 12/1/10 $ 751,275 2,000 Niagara County Industrial Development Agency, (American Ref-Fuel Co., LLC), (AMT), 5.55% to 11/15/13 (Put Date), 11/15/24 2,059,460 $ 2,810,735 Special Tax Revenue  6.3% $1,140 34th Street Partnership, Inc., 5.00%, 1/1/17 $ 1,237,094 500 New York City Transitional Finance Authority, (Future Tax), 5.375%, 2/15/14 542,665 3,000 New York State Local Government Assistance Corp., 5.25%, 4/1/16 3,443,520 1,000 New York Thruway Authority, 5.00%, 3/15/20 1,114,060 $ 6,337,339 Transportation  2.1% $1,000 Metropolitan Transportation Authority, 5.00%, 11/15/21 $ 1,067,130 1,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,032,780 $ 2,099,910 Water and Sewer  5.9% $1,000 Erie County Water Authority, 5.00%, 12/1/18 $ 1,144,130 2,430 New York City Municipal Water Finance Authority, 5.00%, 6/15/21 2,669,889 515 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.00%, 6/15/18 567,247 Principal Amount (000s omitted) Security Value Water and Sewer (continued) $1,000 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.00%, 6/15/20 $ 1,087,680 500 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.25%, 6/15/14 545,300 $ 6,014,246 Total Tax-Exempt Investments  96.9% (identified cost $94,874,623) $ 98,119,683 Short-Term Investments  2.0% Principal Amount (000s omitted) Description Value $2,051 State Street Bank and Trust Euro Time Deposit, 0.01%, 4/1/10 $ 2,051,094 Total Short-Term Investments  2.0% (identified cost $2,051,094) $ 2,051,094 Total Investments  98.9% (identified cost $96,925,717) $100,170,777 Other Assets, Less Liabilities  1.1% $ 1,138,606 Net Assets  100.0% $101,309,383 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2010, 39.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.7% to 17.0% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 27 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS Tax - Exempt Investments  97.2% Principal Amount (000s omitted) Security Value Cogeneration  0.7% $ 155 Carbon County Industrial Development Authority, (Panther Creek Partners), (AMT), 6.65%, 5/1/10 $ 154,943 300 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 281,109 $ 436,052 Education  8.2% $1,150 Pennsylvania Higher Educational Facilities Authority, (Carnegie Mellon University), 5.00%, 8/1/19 $ 1,291,473 1,040 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 5.00%, 7/15/21 1,109,441 1,000 Pennsylvania State University, 5.00%, 3/1/24 1,106,100 750 University of Pittsburgh, 5.50%, 9/15/23 862,650 1,000 Washington County Industrial Development Authority, (Washington & Jefferson College), 5.00%, 11/1/23 1,041,950 $ 5,411,614 Electric Utilities  4.2% $ 750 Pennsylvania Economic Development Financing Authority, (Exelon Generation Company, LLC), 5.00% to 6/1/12 (Put Date), 12/1/42 $ 795,322 500 Pennsylvania Economic Development Financing Authority, Pollution Control, (PPL Electric Utility Corp.), 4.85% to 10/1/10 (Put Date), 10/1/23 505,340 1,000 Puerto Rico Electric Power Authority, 5.00%, 7/1/17 1,069,800 400 York County Industrial Development Authority, Pollution Control, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 407,672 $ 2,778,134 Escrowed / Prerefunded  1.2% $ 500 Bucks County Industrial Development Authority, (Pennswood), Prerefunded to 10/1/10, 5.80%, 10/1/20 $ 523,520 270 Lehigh County General Purpose Authority, (Muhlenberg Hospital), Escrowed to Maturity, 5.75%, 7/15/10 273,534 $ 797,054 General Obligations  8.6% $ 500 Bucks County, 5.125%, 5/1/21 $ 566,750 1,530 Chester County, 5.00%, 7/15/28 1,684,438 1,000 Daniel Boone Area School District, 5.00%, 8/15/19 1,109,770 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 400 Montgomery County, 4.375%, 12/1/31 $ 402,080 1,780 Mount Lebanon School District, 5.00%, 2/15/28 1,922,115 $ 5,685,153 Hospital  8.5% $ 500 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 6/15/18 $ 539,370 500 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 9/1/18 540,240 500 Dauphin County General Authority Health System, (Pinnacle Health System), 5.75%, 6/1/20 538,315 635 Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 657,987 200 Lebanon County Health Facility Authority, (Good Samaritan Hospital), 5.50%, 11/15/18 194,770 750 Lycoming County Authority, (Susquehanna Health System), 5.10%, 7/1/20 744,622 1,000 Monroe County Hospital Authority, (Pocono Medical Center), 5.00%, 1/1/17 1,027,590 500 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.25%, 1/15/18 527,925 800 Washington County Hospital Authority, (Monongahela Vineyard Hospital), 5.00%, 6/1/12 844,120 $ 5,614,939 Housing  2.0% $1,335 Allegheny County Residential Finance Authority, SFMR, (AMT), 4.80%, 11/1/22 $ 1,345,453 $ 1,345,453 Industrial Development Revenue  2.8% $ 700 Erie Industrial Development Authority, (International Paper), (AMT), 5.85%, 12/1/20 $ 700,084 500 Pennsylvania Economic Development Financing Authority, (Aqua Pennsylvania, Inc.), (AMT), 6.75%, 10/1/18 561,720 750 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 582,278 $ 1,844,082 Insured-Cogeneration  1.7% $1,300 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMBAC), (AMT), 4.625%, 12/1/18 $ 1,135,446 $ 1,135,446 S e e notes to financ ial statem e nts 28 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Education  6.9% $2,000 Delaware County, (Villanova University), (AMBAC), 5.00%, 8/1/20 $ 2,133,520 1,100 Lycoming County College Authority, (Pennsylvania College of Technology), (AMBAC), 5.125%, 5/1/22 1,101,067 500 Pennsylvania Higher Educational Facilities Authority, (Thomas Jefferson University), (AMBAC), 5.25%, 9/1/19 555,380 750 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/24 797,452 $ 4,587,419 Insured-Electric Utilities  2.3% $1,500 Cambria County Industrial Development Authority, (Pennsylvania Electric), (NPFG), 5.35%, 11/1/10 $ 1,537,785 $ 1,537,785 Insured-Escrowed / Prerefunded  12.8% $1,000 Council Rock School District, (NPFG), Prerefunded to 11/15/11, 5.00%, 11/15/19 $ 1,070,080 500 Pennsylvania Public School Building Authority, (Garnet Valley School District), (AMBAC), Prerefunded to 2/1/11, 5.50%, 2/1/20 520,020 1,000 Philadelphia Gas Works Revenue, (AGM), Prerefunded to 8/1/13, 5.25%, 8/1/17 1,128,600 1,000 Pittsburgh, (AMBAC), Prerefunded to 3/1/12, 5.25%, 9/1/22 1,082,630 1,000 Spring-Ford Area School District, (AGM), Prerefunded to 9/1/11, 5.00%, 9/1/19 1,061,880 5,000 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 3,576,850 $ 8,440,060 Insured-General Obligations  20.0% $1,250 Bethlehem Area School District, (AGM), 5.25%, 1/15/25 $ 1,327,550 1,020 Cornwall Lebanon School District, (AGM), 0.00%, 3/15/16 851,241 1,250 Cranberry Township, (FGIC), (NPFG), 5.00%, 12/1/20 1,327,662 1,635 Harrisburg, (AMBAC), 0.00%, 9/15/12 1,390,715 1,355 McKeesport, (FGIC), (NPFG), 0.00%, 10/1/11 1,323,293 1,000 Palmyra Area School District, (FGIC), (NPFG), 5.00%, 5/1/17 1,061,410 1,000 Pennsylvania, (NPFG), 5.375%, 7/1/19 1,179,490 1,000 Philadelphia School District, (AGM), 5.50%, 6/1/21 1,142,500 1,000 Reading School District, (FGIC), (NPFG), 0.00%, 1/15/12 968,440 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $1,250 Red Lion Area School District, (AGM), 5.00%, 5/1/23 $ 1,345,675 1,250 Sto-Rox School District, (FGIC), (NPFG), 5.125%, 12/15/22 1,319,313 $13,237,289 Insured-Hospital  1.2% $ 250 Allegheny County Hospital Development Authority, (UPMC Health System), (NPFG), 6.00%, 7/1/24 $ 285,985 500 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.375%, 7/1/14 523,905 $ 809,890 Insured-Other Revenue  3.5% $ 750 Delaware Valley Regional Financial Authority, (AMBAC), 5.50%, 8/1/18 $ 822,780 1,500 Philadelphia Authority for Industrial Development Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 1,465,650 $ 2,288,430 Insured-Special Tax Revenue  0.5% $ 350 Pittsburgh and Allegheny County Public Auditorium Authority, (AMBAC), 5.00%, 2/1/24 $ 335,794 $ 335,794 Insured-Transportation  4.9% $ 590 Allegheny County Airport, (NPFG), (AMT), 5.75%, 1/1/12 $ 618,462 1,000 Pennsylvania Turnpike Commission, Registration Fee Revenue, (AGM), 5.25%, 7/15/22 1,134,830 1,000 Philadelphia Airport, (FGIC), (NPFG), (AMT), 5.375%, 7/1/14 1,005,200 500 Southeastern Pennsylvania Transportation Authority, (FGIC), (NPFG), 5.25%, 3/1/16 504,095 $ 3,262,587 Insured-Water and Sewer  4.6% $ 500 Allegheny County Sanitation Authority, (BHAC), (NPFG), 5.00%, 12/1/22 $ 530,355 250 Allegheny County Sanitation Authority, (NPFG), 5.00%, 12/1/19 254,745 2,000 Altoona City Authority Water Revenue, (AGM), 5.25%, 11/1/19 2,284,560 $ 3,069,660 S e e notes to financ ial statem e nts 29 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2010 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Senior Living / Life Care  0.6% $ 390 Cliff House Trust, (AMT), 6.625%, 6/1/27 $ 204,586 185 Lancaster County Hospital Authority, (Health Center-Willow Valley Retirement), 5.55%, 6/1/15 191,880 $ 396,466 Special Tax Revenue  1.2% $ 750 Pennsylvania Intergovernmental Cooperative Authority, (Philadelphia Funding Program), 5.00%, 6/15/23 $ 814,163 $ 814,163 Transportation  0.8% $ 500 Pennsylvania Turnpike Commission, 5.00%, 12/1/22 $ 527,050 $ 527,050 Total Tax-Exempt Investments  97.2% (identified cost $62,148,713) $64,354,520 Short-Term Investments  3.4% Principal Amount (000s omitted) Description Value $2,254 State Street Bank and Trust Euro Time Deposit, 0.01%, 4/1/10 $ 2,253,707 Total Short-Term Investments  3.4% (identified cost $2,253,707) $ 2,253,707 Total Investments  100.6% (identified cost $64,402,420) $66,608,227 Other Assets, Less Liabilities  (0.6)% $ (387,210) Net Assets  100.0% $66,221,017 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2010, 58.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 21.7% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 30 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS Statements of Assets and Liabilities As of March 31, 2010 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Assets Investments  Identified cost $24,795,080 $64,319,487 $50,260,255 Unrealized appreciation 615,637 3,323,740 2,222,049 Investments, at value $25,410,717 $67,643,227 $52,482,304 Cash $ 190,099 $ 68,428 $  Interest receivable 321,339 780,025 559,950 Receivable for investments sold 210,000   Receivable for Fund shares sold 40,621 43,966 72,398 Total assets $26,172,776 $68,535,646 $53,114,652 Liabilities Demand note payable $  $ 100,000 $  Payable for variation margin on open financial futures contracts 9,844 26,875 21,875 Payable for Fund shares redeemed 26,092 222,103 120,637 Distributions payable 41,811 100,667 78,678 Payable to affiliates: Investment adviser fee 9,720 25,247 19,442 Distribution and service fees 4,998 18,661 9,143 Accrued expenses 50,060 65,017 60,578 Total liabilities $ 142,525 $ 558,570 $ 310,353 Net Assets $26,030,251 $67,977,076 $52,804,299 Sources of Net Assets Paid-in capital $27,709,562 $68,941,154 $52,601,005 Accumulated net realized loss (2,249,667) (4,263,147) (1,973,790) Accumulated distributions in excess of net investment income (41,811) (11,829) (11,907) Net unrealized appreciation 612,167 3,310,898 2,188,991 Net Assets $26,030,251 $67,977,076 $52,804,299 Class A Shares Net Assets $23,432,014 $52,718,522 $48,745,303 Shares Outstanding 2,360,863 5,250,370 4,881,526 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.93 $ 10.04 $ 9.99 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 10.16 $ 10.27 $ 10.22 Class B Shares Net Assets $ 270,292 $ 451,152 $ 693,886 Shares Outstanding 27,313 44,968 69,465 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.90 $ 10.03 $ 9.99 Class C Shares Net Assets $ 2,327,945 $14,807,402 $ 3,365,110 Shares Outstanding 242,579 1,539,663 337,050 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.60 $ 9.62 $ 9.98 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 31 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Assets and Liabilities As of March 31, 2010 New York Pennsylvania Limited Fund Limited Fund Assets Investments  Identified cost $ 96,925,717 $64,402,420 Unrealized appreciation 3,245,060 2,205,807 Investments, at value $100,170,777 $66,608,227 Interest receivable $ 1,413,694 $ 766,813 Receivable for Fund shares sold 144,841 75,313 Total assets $101,729,312 $67,450,353 Liabilities Payable for investments purchased $  $ 831,338 Payable for variation margin on open financial futures contracts 47,188 26,094 Payable for Fund shares redeemed 75,564 160,792 Distributions payable 150,113 102,851 Payable to affiliates: Investment adviser fee 37,843 24,676 Distribution and service fees 32,277 20,181 Accrued expenses 76,944 63,404 Total liabilities $ 419,929 $ 1,229,336 Net Assets $101,309,383 $66,221,017 Sources of Net Assets Paid-in capital $104,071,341 $66,994,772 Accumulated net realized loss (5,899,342) (2,866,102) Accumulated distributions in excess of net investment income (71,714) (102,851) Net unrealized appreciation 3,209,098 2,195,198 Net Assets $101,309,383 $66,221,017 Class A Shares Net Assets $ 71,237,987 $47,778,661 Shares Outstanding 6,993,072 4,748,305 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 10.19 $ 10.06 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 10.42 $ 10.29 Class B Shares Net Assets $ 1,745,849 $ 428,477 Shares Outstanding 171,506 42,581 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.18 $ 10.06 Class C Shares Net Assets $ 28,325,547 $18,013,879 Shares Outstanding 2,924,414 1,887,617 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.69 $ 9.54 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 32 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Operations For the Year Ended March 31, 2010 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Investment Income Interest $1,125,841 $2,754,504 $2,152,314 Total investment income $1,125,841 $2,754,504 $2,152,314 Expenses Investment adviser fee $ 107,458 $ 272,065 $ 212,332 Distribution and service fees Class A 32,606 74,558 70,466 Class B 4,562 5,758 6,301 Class C 15,568 124,834 17,389 Trustees fees and expenses 1,379 2,830 2,315 Custodian fee 30,353 53,299 44,360 Transfer and dividend disbursing agent fees 11,003 30,006 21,034 Legal and accounting services 37,973 37,825 38,028 Printing and postage 6,840 11,511 9,453 Registration fees 1,798 5,604 1,682 Miscellaneous 14,565 17,947 17,399 Total expenses $ 264,105 $ 636,237 $ 440,759 Deduct  Reduction of custodian fee $ 113 $ 370 $ 403 Total expense reductions $ 113 $ 370 $ 403 Net expenses $ 263,992 $ 635,867 $ 440,356 Net investment income $ 861,849 $2,118,637 $1,711,958 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 112,749 $ (154,333) $ (12,252) Financial futures contracts 98,469 275,901 369,030 Net realized gain $ 211,218 $ 121,568 $ 356,778 Change in unrealized appreciation (depreciation)  Investments $1,171,779 $2,732,023 $1,829,957 Financial futures contracts 137,295 150,249 106,411 Net change in unrealized appreciation (depreciation) $1,309,074 $2,882,272 $1,936,368 Net realized and unrealized gain $1,520,292 $3,003,840 $2,293,146 Net increase in net assets from operations $2,382,141 $5,122,477 $4,005,104 S e e notes to financ ial statem e nts 33 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Operations For the Year Ended March 31, 2010 New York Pennsylvania Limited Fund Limited Fund Investment Income Interest $4,307,452 $2,690,876 Total investment income $4,307,452 $2,690,876 Expenses Investment adviser fee $ 425,115 $ 256,304 Distribution and service fees Class A 103,686 64,063 Class B 16,238 4,887 Class C 229,126 142,598 Trustees fees and expenses 3,983 2,672 Custodian fee 71,486 48,655 Transfer and dividend disbursing agent fees 40,820 29,831 Legal and accounting services 56,217 39,806 Printing and postage 15,473 12,102 Registration fees 3,946 905 Miscellaneous 21,846 18,504 Total expenses $ 987,936 $ 620,327 Deduct  Reduction of custodian fee $ 376 $ 522 Total expense reductions $ 376 $ 522 Net expenses $ 987,560 $ 619,805 Net investment income $3,319,892 $2,071,071 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 139,527 $ 111,554 Financial futures contracts 380,428 185,587 Net realized gain $ 519,955 $ 297,141 Change in unrealized appreciation (depreciation)  Investments $5,260,404 $1,429,654 Financial futures contracts 253,216 155,731 Net change in unrealized appreciation (depreciation) $5,513,620 $1,585,385 Net realized and unrealized gain $6,033,575 $1,882,526 Net increase in net assets from operations $9,353,467 $3,953,597 S e e notes to financ ial statem e nts 34 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets For the Year Ended March 31, 2010 California Massachusetts New Jersey Increase (Decrease) in Net Assets Limited Fund Limited Fund Limited Fund From operations  Net investment income $ 861,849 $ 2,118,637 $ 1,711,958 Net realized gain from investment transactions and financial futures contracts 211,218 121,568 356,778 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 1,309,074 2,882,272 1,936,368 Net increase in net assets from operations $ 2,382,141 $ 5,122,477 $ 4,005,104 Distributions to shareholders  From net investment income Class A $ (829,431) $ (1,771,858) $ (1,656,007) Class B (15,968) (18,265) (19,561) Class C (53,155) (392,962) (52,520) Total distributions to shareholders $ (898,554) $ (2,183,085) $ (1,728,088) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 5,642,152 $10,047,532 $ 9,033,711 Class B 194,488 225,178 265,807 Class C 1,264,574 3,182,147 2,923,165 Net asset value of shares issued to shareholders in payment of distributions declared Class A 469,023 1,223,416 1,046,300 Class B 5,544 13,254 12,852 Class C 26,681 263,067 41,216 Cost of shares redeemed Class A (4,270,925) (8,157,262) (5,514,945) Class B (605,022) (208,712) (34,410) Class C (877,393) (1,872,766) (159,331) Net asset value of shares exchanged Class A 227,825 473,563 233,990 Class B (227,825) (473,563) (233,990) Net increase in net assets from Fund share transactions $ 1,849,122 $ 4,715,854 $ 7,614,365 Net increase in net assets $ 3,332,709 $ 7,655,246 $ 9,891,381 Net Assets At beginning of year $22,697,542 $60,321,830 $42,912,918 At end of year $26,030,251 $67,977,076 $52,804,299 Accumulated distributions in excess of net investment income included in net assets At end of year $ (41,811) $ (11,829) $ (11,907) S e e notes to financ ial statem e nts 35 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets For the Year Ended March 31, 2010 New York Pennsylvania Increase (Decrease) in Net Assets Limited Fund Limited Fund From operations  Net investment income $ 3,319,892 $ 2,071,071 Net realized gain from investment transactions and financial futures contracts 519,955 297,141 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 5,513,620 1,585,385 Net increase in net assets from operations $ 9,353,467 $ 3,953,597 Distributions to shareholders  From net investment income Class A $ (2,552,877) $ (1,614,013) Class B (53,445) (16,553) Class C (749,675) (480,525) Total distributions to shareholders $ (3,355,997) $ (2,111,091) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 14,188,465 $15,001,981 Class B 703,304 560,965 Class C 7,801,224 5,972,721 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,931,191 1,058,988 Class B 33,552 12,794 Class C 472,740 237,780 Cost of shares redeemed Class A (12,849,051) (6,697,801) Class B (643,583) (88,986) Class C (4,240,680) (2,574,750) Net asset value of shares exchanged Class A 442,153 626,081 Class B (442,153) (626,081) Net increase in net assets from Fund share transactions $ 7,397,162 $13,483,692 Net increase in net assets $ 13,394,632 $15,326,198 Net Assets At beginning of year $ 87,914,751 $50,894,819 At end of year $101,309,383 $66,221,017 Accumulated distributions in excess of net investment income included in net assets At end of year $ (71,714) $ (102,851) S e e notes to financ ial statem e nts 36 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets For the Year Ended March 31, 2009 California Massachusetts New Jersey Increase (Decrease) in Net Assets Limited Fund Limited Fund Limited Fund From operations  Net investment income $ 1,212,601 $ 2,159,749 $ 1,556,306 Net realized loss from investment transactions and financial futures contracts (1,659,890) (1,685,266) (1,018,458) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (959,631) (925,198) (645,731) Net decrease in net assets from operations $ (1,406,920) $ (450,715) $ (107,883) Distributions to shareholders  From net investment income Class A $ (1,154,391) $ (1,759,322) $ (1,566,533) Class B (24,016) (36,864) (21,357) Class C (57,793) (384,049) (10,635) Total distributions to shareholders $ (1,236,200) $ (2,180,235) $ (1,598,525) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 3,984,258 $ 18,333,272 $ 15,722,875 Class B 539,587 589,942 452,095 Class C 805,254 2,274,534 712,065 Net asset value of shares issued to shareholders in payment of distributions declared Class A 601,551 1,160,179 951,726 Class B 9,345 25,695 14,394 Class C 19,124 250,969 7,384 Cost of shares redeemed Class A (18,931,650) (21,217,161) (16,399,535) Class B (60,142) (248,539) (69,515) Class C (297,771) (2,352,902) (329,870) Net asset value of shares exchanged Class A 173,098 1,087,537 523,381 Class B (173,098) (1,087,537) (523,381) Net increase (decrease) in net assets from Fund share transactions $ (13,330,444) $ (1,184,011) $ 1,061,619 Net decrease in net assets $ (15,973,564) $ (3,814,961) $ (644,789) Net Assets At beginning of year $ 38,671,106 $ 64,136,791 $ 43,557,707 At end of year $ 22,697,542 $ 60,321,830 $ 42,912,918 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (25,722) $ 42,579 $ 15,674 S e e notes to financ ial statem e nts 37 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets For the Year Ended March 31, 2009 New York Pennsylvania Increase (Decrease) in Net Assets Limited Fund Limited Fund From operations  Net investment income $ 3,433,951 $ 1,987,838 Net realized loss from investment transactions and financial futures contracts (3,065,074) (1,168,523) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (3,195,603) (583,027) Net increase (decrease) in net assets from operations $ (2,826,726) $ 236,288 Distributions to shareholders  From net investment income Class A $ (2,704,516) $ (1,533,981) Class B (55,791) (26,780) Class C (753,275) (413,985) Total distributions to shareholders $ (3,513,582) $ (1,974,746) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 13,356,546 $ 10,073,900 Class B 1,320,383 370,834 Class C 7,388,421 3,305,521 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,979,581 778,812 Class B 30,351 17,859 Class C 448,913 158,792 Cost of shares redeemed Class A (19,790,596) (13,033,002) Class B (489,656) (270,844) Class C (7,250,841) (2,625,503) Net asset value of shares exchanged Class A 795,658 702,719 Class B (795,658) (702,719) Net decrease in net assets from Fund share transactions $ (3,006,898) $ (1,223,631) Net decrease in net assets $ (9,347,206) $ (2,962,089) Net Assets At beginning of year $ 97,261,957 $ 53,856,908 At end of year $ 87,914,751 $ 50,894,819 Accumulated distributions in excess of net investment income included in net assets At end of year $ (44,011) $ (53,831) S e e notes to financ ial statem e nts 38 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights California Limited Fund  Class A Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.290 $10.030 $10.410 $10.330 $10.290 Income (Loss) From Operations Net investment income $ 0.359 $ 0.376 $ 0.381 $ 0.378 $ 0.377 Net realized and unrealized gain (loss) 0.655 (0.734) (0.380) 0.082 0.036 Total income (loss) from operations $ 1.014 $ (0.358) $ 0.001 $ 0.460 $ 0.413 Less Distributions From net investment income $ (0.374) $ (0.382) $ (0.381) $ (0.380) $ (0.373) Total distributions $ (0.374) $ (0.382) $ (0.381) $ (0.380) $ (0.373) Net asset value  End of year $ 9.930 $ 9.290 $10.030 $10.410 $10.330 Total Return 11.04% (3.67)% 0.00% 4.52% 4.06% Ratios/Supplemental Data Net assets, end of year (000s omitted) $23,432 $20,017 $36,615 $35,937 $33,830 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.03% 0.94% 0.85% 0.93% 0.86% Expenses after custodian fee reduction 1.03% 0.93% 0.82% 0.90% 0.84% Net investment income 3.66% 3.87% 3.70% 3.65% 3.64% Portfolio Turnover 22% 7% 55% 32% 28% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Amount is less than 0.01%. S e e notes to financ ial statem e nts 39 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights California Limited Fund  Class B Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.260 $10.000 $10.370 $10.300 $10.260 Income (Loss) From Operations Net investment income $ 0.294 $ 0.299 $ 0.304 $ 0.303 $ 0.298 Net realized and unrealized gain (loss) 0.647 (0.733) (0.372) 0.068 0.035 Total income (loss) from operations $ 0.941 $ (0.434) $ (0.068) $ 0.371 $ 0.333 Less Distributions From net investment income $(0.301) $ (0.306) $ (0.302) $ (0.301) $ (0.293) Total distributions $(0.301) $ (0.306) $ (0.302) $ (0.301) $ (0.293) Net asset value  End of year $ 9.900 $ 9.260 $10.000 $10.370 $10.300 Total Return 10.26% (4.42)% (0.68)% 3.64% 3.28% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 270 $ 860 $ 607 $ 770 $ 2,687 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.78% 1.70% 1.60% 1.68% 1.61% Expenses after custodian fee reduction 1.78% 1.68% 1.57% 1.65% 1.59% Net investment income 3.04% 3.14% 2.96% 2.94% 2.89% Portfolio Turnover 22% 7% 55% 32% 28% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 40 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights California Limited Fund  Class C Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 8.980 $ 9.690 $10.050 $ 9.980 $ 9.950 Income (Loss) From Operations Net investment income $ 0.276 $ 0.290 $ 0.294 $ 0.280 $ 0.282 Net realized and unrealized gain (loss) 0.636 (0.703) (0.361) 0.082 0.034 Total income (loss) from operations $ 0.912 $(0.413) $ (0.067) $ 0.362 $ 0.316 Less Distributions From net investment income $(0.292) $(0.297) $ (0.293) $(0.292) $(0.286) Total distributions $(0.292) $(0.297) $ (0.293) $ (0.292) $(0.286) Net asset value  End of year $ 9.600 $ 8.980 $ 9.690 $10.050 $ 9.980 Total Return 10.25% (4.35)% (0.69)% 3.67% 3.15% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 2,328 $ 1,820 $ 1,449 $ 562 $ 22 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.78% 1.70% 1.60% 1.68% 1.61% Expenses after custodian fee reduction 1.78% 1.68% 1.57% 1.65% 1.59% Net investment income 2.91% 3.12% 2.96% 2.78% 2.83% Portfolio Turnover 22% 7% 55% 32% 28% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 41 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class A Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.560 $ 9.970 $10.200 $10.110 $10.180 Income (Loss) From Operations Net investment income $ 0.347 $ 0.360 $ 0.371 $ 0.372 $ 0.367 Net realized and unrealized gain (loss) 0.490 (0.407) (0.231) 0.092 (0.074) Total income (loss) from operations $ 0.837 $ (0.047) $ 0.140 $ 0.464 $ 0.293 Less Distributions From net investment income $ (0.357) $ (0.363) $ (0.370) $ (0.374) $ (0.363) Total distributions $ (0.357) $ (0.363) $ (0.370) $ (0.374) $ (0.363) Net asset value  End of year $10.040 $ 9.560 $ 9.970 $10.200 $10.110 Total Return 8.83% (0.50)% 1.39% 4.66% 2.90% Ratios/Supplemental Data Net assets, end of year (000s omitted) $52,719 $46,857 $49,514 $45,300 $47,407 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.82% 0.85% 0.84% 0.84% 0.82% Expenses after custodian fee reduction 0.82% 0.84% 0.83% 0.82% 0.81% Net investment income 3.47% 3.69% 3.67% 3.65% 3.59% Portfolio Turnover 11% 16% 14% 14% 7% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 42 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class B Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.560 $ 9.960 $10.200 $10.110 $10.170 Income (Loss) From Operations Net investment income $ 0.275 $ 0.288 $ 0.297 $ 0.295 $ 0.289 Net realized and unrealized gain (loss) 0.479 (0.399) (0.244) 0.092 (0.066) Total income (loss) from operations $ 0.754 $(0.111) $ 0.053 $ 0.387 $ 0.223 Less Distributions From net investment income $(0.284) $(0.289) $ (0.293) $ (0.297) $ (0.283) Total distributions $ (0.284) $(0.289) $ (0.293) $ (0.297) $ (0.283) Net asset value  End of year $10.030 $ 9.560 $ 9.960 $10.200 $10.110 Total Return 7.94% (1.15)% 0.52% 3.87% 2.20% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 451 $ 854 $ 1,628 $ 3,648 $ 7,234 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.57% 1.60% 1.60% 1.59% 1.57% Expenses after custodian fee reduction 1.57% 1.59% 1.58% 1.57% 1.56% Net investment income 2.76% 2.94% 2.94% 2.91% 2.83% Portfolio Turnover 11% 16% 14% 14% 7% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 43 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class C Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.160 $ 9.550 $ 9.770 $ 9.690 $ 9.740 Income (Loss) From Operations Net investment income $ 0.260 $ 0.274 $ 0.284 $ 0.284 $ 0.278 Net realized and unrealized gain (loss) 0.472 (0.387) (0.223) 0.081 (0.057) Total income (loss) from operations $ 0.732 $ (0.113) $ 0.061 $ 0.365 $ 0.221 Less Distributions From net investment income $ (0.272) $ (0.277) $ (0.281) $ (0.285) $ (0.271) Total distributions $ (0.272) $ (0.277) $ (0.281) $ (0.285) $ (0.271) Net asset value  End of year $ 9.620 $ 9.160 $ 9.550 $ 9.770 $ 9.690 Total Return 8.05% (1.22)% 0.63% 3.81% 2.28% Ratios/Supplemental Data Net assets, end of year (000s omitted) $14,807 $12,611 $12,995 $14,139 $19,901 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.57% 1.60% 1.60% 1.59% 1.57% Expenses after custodian fee reduction 1.57% 1.59% 1.58% 1.57% 1.56% Net investment income 2.71% 2.93% 2.93% 2.91% 2.84% Portfolio Turnover 11% 16% 14% 14% 7% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 44 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class A Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.490 $ 9.900 $10.210 $10.110 $10.100 Income (Loss) From Operations Net investment income $ 0.347 $ 0.363 $ 0.372 $ 0.392 $ 0.371 Net realized and unrealized gain (loss) 0.504 (0.401) (0.298) 0.083 0.001 Total income (loss) from operations $ 0.851 $ (0.038) $ 0.074 $ 0.475 $ 0.372 Less Distributions From net investment income $ (0.351) $ (0.372) $ (0.384) $ (0.375) $ (0.362) Total distributions $ (0.351) $ (0.372) $ (0.384) $ (0.375) $ (0.362) Net asset value  End of year $ 9.990 $ 9.490 $ 9.900 $10.210 $10.110 Total Return 9.05% (0.39)% 0.74% 4.76% 3.74% Ratios/Supplemental Data Net assets, end of year (000s omitted) $48,745 $41,746 $42,612 $37,031 $37,080 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.85% 0.89% 0.91% 0.91% 0.88% Interest and fee expense   0.02%   Total expenses before custodian fee reduction 0.85% 0.89% 0.93% 0.91% 0.88% Expenses after custodian fee reduction excluding interest and fees 0.85% 0.87% 0.88% 0.90% 0.87% Net investment income 3.49% 3.76% 3.69% 3.85% 3.66% Portfolio Turnover 6% 23% 12% 18% 25% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 45 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class B Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.500 $ 9.900 $10.210 $10.100 $10.100 Income (Loss) From Operations Net investment income $ 0.272 $ 0.291 $ 0.302 $ 0.316 $ 0.294 Net realized and unrealized gain (loss) 0.496 (0.393) (0.305) 0.093 (0.009) Total income (loss) from operations $ 0.768 $(0.102) $ (0.003) $ 0.409 $ 0.285 Less Distributions From net investment income $(0.278) $(0.298) $ (0.307) $ (0.299) $ (0.285) Total distributions $(0.278) $(0.298) $ (0.307) $ (0.299) $ (0.285) Net asset value  End of year $ 9.990 $ 9.500 $ 9.900 $10.210 $10.100 Total Return 8.15% (1.05)% (0.03)% 4.09% 2.85% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 694 $ 648 $ 801 $ 2,875 $ 5,992 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.60% 1.64% 1.66% 1.66% 1.63% Interest and fee expense   0.02%   Total expenses before custodian fee reduction 1.60% 1.64% 1.68% 1.66% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.60% 1.62% 1.64% 1.65% 1.62% Net investment income 2.74% 3.01% 2.99% 3.11% 2.91% Portfolio Turnover 6% 23% 12% 18% 25% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 46 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class C Year Ended March 31, Period Ended 2010 2009 2008 March 31, 2007 Net asset value  Beginning of period $ 9.490 $ 9.910 $10.210 $10.110 Income (Loss) From Operations Net investment income $ 0.270 $ 0.291 $ 0.289 $ 0.210 Net realized and unrealized gain (loss) 0.498 (0.412) (0.282) 0.089 Total income (loss) from operations $ 0.768 $(0.121) $ 0.007 $ 0.299 Less Distributions From net investment income $(0.278) $(0.299) $ (0.307) $ (0.199) Total distributions $(0.278) $(0.299) $ (0.307) $ (0.199) Net asset value  End of period $ 9.980 $ 9.490 $ 9.910 $10.210 Total Return 8.15% (1.24)% 0.08% 2.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,365 $ 519 $ 144 $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.59% 1.64% 1.64% 1.63% Interest and fee expense   0.02%  Total expenses before custodian fee reduction 1.59% 1.64% 1.66% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.59% 1.62% 1.61% 1.62% Net investment income 2.70% 3.03% 2.87% 3.09% Portfolio Turnover 6% 23% 12% 18% (1) For the period from the commencement of offering of Class C shares, August 1, 2006, to March 31, 2007. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. (7) For the year ended March 31, 2007. S e e notes to financ ial statem e nts 47 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class A Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.550 $10.200 $10.600 $10.480 $10.540 Income (Loss) From Operations Net investment income $ 0.368 $ 0.387 $ 0.402 $ 0.395 $ 0.388 Net realized and unrealized gain (loss) 0.644 (0.642) (0.405) 0.118 (0.059) Total income (loss) from operations $ 1.012 $ (0.255) $ (0.003) $ 0.513 $ 0.329 Less Distributions From net investment income $ (0.372) $ (0.395) $ (0.397) $ (0.393) $ (0.389) Total distributions $ (0.372) $ (0.395) $ (0.397) $ (0.393) $ (0.389) Net asset value  End of year $10.190 $ 9.550 $10.200 $10.600 $10.480 Total Return 10.72% (2.56)% (0.03)% 4.97% 3.15% Ratios/Supplemental Data Net assets, end of year (000s omitted) $71,238 $63,159 $71,401 $72,201 $59,546 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.81% 0.80% 0.82% 0.82% 0.82% Interest and fee expense   0.01% 0.02%  Total expenses before custodian fee reduction 0.81% 0.80% 0.83% 0.84% 0.82% Expenses after custodian fee reduction excluding interest and fees 0.81% 0.79% 0.81% 0.81% 0.81% Net investment income 3.66% 3.92% 3.85% 3.73% 3.67% Portfolio Turnover 6% 22% 14% 22% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 48 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class B Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.540 $10.190 $10.590 $10.470 $10.530 Income (Loss) From Operations Net investment income $ 0.293 $ 0.312 $ 0.324 $ 0.317 $ 0.308 Net realized and unrealized gain (loss) 0.644 (0.643) (0.406) 0.117 (0.061) Total income (loss) from operations $ 0.937 $ (0.331) $ (0.082) $ 0.434 $ 0.247 Less Distributions From net investment income $(0.297) $ (0.319) $ (0.318) $ (0.314) $ (0.307) Total distributions $ (0.297) $ (0.319) $ (0.318) $ (0.314) $ (0.307) Net asset value  End of year $10.180 $ 9.540 $10.190 $10.590 $10.470 Total Return 9.92% (3.31)% (0.79)% 4.19% 2.36% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 1,746 $ 1,976 $ 2,017 $ 4,457 $ 8,978 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.56% 1.55% 1.57% 1.56% 1.57% Interest and fee expense   0.01% 0.02%  Total expenses before custodian fee reduction 1.56% 1.55% 1.58% 1.58% 1.57% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.54% 1.56% 1.57% 1.56% Net investment income 2.92% 3.17% 3.10% 3.00% 2.92% Portfolio Turnover 6% 22% 14% 22% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 49 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class C Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.080 $ 9.690 $10.070 $ 9.960 $10.020 Income (Loss) From Operations Net investment income $ 0.278 $ 0.297 $ 0.308 $ 0.301 $ 0.294 Net realized and unrealized gain (loss) 0.615 (0.603) (0.385) 0.107 (0.062) Total income (loss) from operations $ 0.893 $ (0.306) $ (0.077) $ 0.408 $ 0.232 Less Distributions From net investment income $ (0.283) $ (0.304) $ (0.303) $ (0.298) $ (0.292) Total distributions $ (0.283) $ (0.304) $ (0.303) $ (0.298) $ (0.292) Net asset value  End of year $ 9.690 $ 9.080 $ 9.690 $10.070 $ 9.960 Total Return 9.92% (3.22)% (0.78)% 4.14% 2.32% Ratios/Supplemental Data Net assets, end of year (000s omitted) $28,326 $22,780 $23,844 $22,155 $26,477 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.56% 1.55% 1.57% 1.56% 1.57% Interest and fee expense   0.01% 0.02%  Total expenses before custodian fee reduction 1.56% 1.55% 1.58% 1.58% 1.57% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.55% 1.56% 1.57% 1.56% Net investment income 2.90% 3.17% 3.10% 3.00% 2.92% Portfolio Turnover 6% 22% 14% 22% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 50 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class A Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.720 $10.030 $10.360 $10.270 $10.280 Income (Loss) From Operations Net investment income $ 0.372 $ 0.393 $ 0.393 $ 0.396 $ 0.394 Net realized and unrealized gain (loss) 0.348 (0.313) (0.327) 0.087 (0.004) Total income from operations $ 0.720 $ 0.080 $ 0.066 $ 0.483 $ 0.390 Less Distributions From net investment income $ (0.380) $ (0.390) $ (0.396) $ (0.393) $ (0.400) Total distributions $ (0.380) $ (0.390) $ (0.396) $ (0.393) $ (0.400) Net asset value  End of year $10.060 $ 9.720 $10.030 $10.360 $10.270 Total Return 7.49% 0.83% 0.64% 4.78% 3.84% Ratios/Supplemental Data Net assets, end of year (000s omitted) $47,779 $36,461 $39,272 $33,998 $34,592 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.84% 0.87% 0.88% 0.88% 0.87% Expenses after custodian fee reduction 0.84% 0.86% 0.85% 0.86% 0.85% Net investment income 3.71% 4.00% 3.84% 3.83% 3.82% Portfolio Turnover 6% 19% 12% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 51 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class B Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.720 $10.030 $10.360 $10.270 $10.280 Income (Loss) From Operations Net investment income $ 0.300 $ 0.319 $ 0.318 $ 0.319 $ 0.317 Net realized and unrealized gain (loss) 0.346 (0.314) (0.329) 0.087 (0.005) Total income (loss) from operations $ 0.646 $ 0.005 $ (0.011) $ 0.406 $ 0.312 Less Distributions From net investment income $(0.306) $ (0.315) $ (0.319) $ (0.316) $ (0.322) Total distributions $ (0.306) $ (0.315) $ (0.319) $ (0.316) $ (0.322) Net asset value  End of year $10.060 $ 9.720 $10.030 $10.360 $10.270 Total Return 6.70% 0.06% (0.11)% 4.01% 3.06% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 428 $ 550 $ 1,159 $ 3,714 $ 6,962 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.59% 1.62% 1.63% 1.63% 1.62% Expenses after custodian fee reduction 1.59% 1.61% 1.60% 1.61% 1.60% Net investment income 3.00% 3.25% 3.10% 3.08% 3.07% Portfolio Turnover 6% 19% 12% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 52 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class C Year Ended March 31, 2010 2009 2008 2007 2006 Net asset value  Beginning of year $ 9.210 $ 9.510 $ 9.820 $ 9.740 $ 9.750 Income (Loss) From Operations Net investment income $ 0.282 $ 0.303 $ 0.301 $ 0.302 $ 0.300 Net realized and unrealized gain (loss) 0.337 (0.304) (0.308) 0.078 (0.006) Total income (loss) from operations $ 0.619 $ (0.001) $ (0.007) $ 0.380 $ 0.294 Less Distributions From net investment income $ (0.289) $ (0.299) $ (0.303) $ (0.300) $ (0.304) Total distributions $ (0.289) $ (0.299) $ (0.303) $ (0.300) $ (0.304) Net asset value  End of year $ 9.540 $ 9.210 $ 9.510 $ 9.820 $ 9.740 Total Return 6.78% (0.01)% (0.08)% 3.95% 3.05% Ratios/Supplemental Data Net assets, end of year (000s omitted) $18,014 $13,884 $13,427 $14,209 $15,894 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.59% 1.62% 1.63% 1.63% 1.62% Expenses after custodian fee reduction 1.59% 1.61% 1.60% 1.61% 1.60% Net investment income 2.96% 3.25% 3.10% 3.08% 3.07% Portfolio Turnover 6% 19% 12% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. S e e notes to financ ial statem e nts 53 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Investment Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of seven funds, five of which, each non-diversified, are included in these financial statements. They include Eaton Vance California Limited Maturity Municipal Income Fund (formerly, Eaton Vance California Limited Maturity Municipals Fund) (California Limited Fund), Eaton Vance Massachusetts Limited Maturity Municipal Income Fund (formerly, Eaton Vance Massachusetts Limited Maturity Municipals Fund) (Massachusetts Limited Fund), Eaton Vance New Jersey Limited Maturity Municipal Income Fund (formerly, Eaton Vance New Jersey Limited Maturity Municipals Fund) (New Jersey Limited Fund), Eaton Vance New York Limited Maturity Municipal Income Fund (formerly, Eaton Vance New York Limited Maturity Municipals Fund) (New York Limited Fund) and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund (formerly, Eaton Vance Pennsylvania Limited Maturity Municipals Fund) (Pennsylvania Limited Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide a high level of current income exempt from regular federal income tax and from particular state or local income or other taxes, as applicable. The Funds also seek to provide limited principal fluctuation. The Funds offer three classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class B shares of each Fund held for the longer of (i) four years or (ii) the time at which the contingent deferred sales charge applicable to such shares expires will automatically convert to Class A shares as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations furnished by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/ dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations, maturing in sixty days or less, are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, 54 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At March 31, 2010, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date California Limited $ 46,725 March 31, 2011 13,351 March 31, 2012 384,970 March 31, 2013 176,040 March 31, 2015 146,189 March 31, 2016 461,024 March 31, 2017 1,038,422 March 31, 2018 Massachusetts Limited $ 398,029 March 31, 2011 393,962 March 31, 2012 1,336,686 March 31, 2013 25,938 March 31, 2014 103,860 March 31, 2016 1,158,951 March 31, 2017 869,381 March 31, 2018 New Jersey Limited $ 129,576 March 31, 2011 298,472 March 31, 2012 728,451 March 31, 2013 126,854 March 31, 2017 771,617 March 31, 2018 New York Limited $ 144,635 March 31, 2011 483,774 March 31, 2012 1,522,094 March 31, 2013 97,867 March 31, 2015 394,181 March 31, 2016 718,716 March 31, 2017 2,585,819 March 31, 2018 Pennsylvania Limited $ 400,339 March 31, 2011 154,413 March 31, 2012 954,523 March 31, 2013 29,139 March 31, 2015 107,086 March 31, 2016 310,885 March 31, 2017 975,763 March 31, 2018 Additionally, at March 31, 2010, the Massachusetts Limited Fund, New Jersey Limited Fund and New York Limited Fund had net capital losses of $18,637, $4,298 and $24,509, respectively, attributable to security transactions incurred after October 31, 2009. These net capital losses are treated as arising on the first day of the Funds taxable year ending March 31, 2011. As of March 31, 2010, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust, (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts 55 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. J When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions declared for the years ended March 31, 2010 and March 31, 2009 was as follows: California Massachusetts New Jersey New York Pennsylvania Year Ended March 31, 2010 Limited Fund Limited Fund Limited Fund Limited Fund Limited Fund Distributions declared from: Tax-exempt income $ 875,622 $ 2,183,085 $ 1,723,028 $ 3,352,445 $ 2,104,966 Ordinary income $ 22,932 $  $ 5,060 $ 3,552 $ 6,125 California Massachusetts New Jersey New York Pennsylvania Year Ended March 31, 2009 Limited Fund Limited Fund Limited Fund Limited Fund Limited Fund Distributions declared from: Tax-exempt income $ 1,236,067 $ 2,180,235 $ 1,581,063 $ 3,478,784 $ 1,972,680 Ordinary income $ 133 $  $ 17,462 $ 34,798 $ 2,066 During the year ended March 31, 2010, the following amounts were reclassified due to the tax treatment of distributions in excess of net tax-exempt income, expired capital loss carryfowards and differences between book and tax accounting, primarily for accretion of market discount: 56 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D California Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Limited Fund Increase (decrease): Paid-in capital $ (21,801) $  $  $  $ (65,607) Accumulated net realized gain (loss) $ 1,185 $ (10,040) $ 11,451 $ (8,402) $ 74,607 Accumulated undistributed (distributions in excess of) net investment income $ 20,616 $ 10,040 $ (11,451) $ 8,402 $ (9,000) These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of March 31, 2010, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: California Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Limited Fund Undistributed tax-exempt income $  $ 88,838 $ 66,771 $ 78,399 $  Capital loss carryforward and post October losses $(2,266,721) $(4,305,444) $(2,059,268) $(5,971,595) $(2,932,148) Net unrealized appreciation $ 629,221 $ 3,353,195 $ 2,274,469 $ 3,281,351 $ 2,261,244 Other temporary differences $ (41,811) $ (100,667) $ (78,678) $ (150,113) $ (102,851) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to futures contracts, accretion of market discount and the timing of recognizing distributions to shareholders. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) and is payable monthly. The annual asset rate and daily income rate are 0.30% and 3.00%, respectively, on average daily net assets of up to $500 million and at reduced rates as daily net assets exceed that level. For the year ended March 31, 2010, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate California Limited $107,458 0.45% Massachusetts Limited 272,065 0.42 New Jersey Limited 212,332 0.43 New York Limited 425,115 0.44 Pennsylvania Limited 256,304 0.43 EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended March 31, 2010 were as follows: EVMs Sub- Transfer Agent EVDs Class A Fund Fees Sales Charges California Limited $ 456 $ 7,343 Massachusetts Limited 1,591 7,200 New Jersey Limited 1,020 5,599 New York Limited 2,104 5,739 Pennsylvania Limited 1,401 11,925 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended March 31, 2010, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and 57 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the year ended March 31, 2010 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees California Limited $ 32,606 Massachusetts Limited 74,558 New Jersey Limited 70,466 New York Limited 103,686 Pennsylvania Limited 64,063 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 3% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended March 31, 2010, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees California Limited $ 3,802 $ 12,973 Massachusetts Limited 4,798 104,029 New Jersey Limited 5,251 14,491 New York Limited 13,532 190,938 Pennsylvania Limited 4,073 118,831 At March 31, 2010, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C California Limited $564,000 $ 185,000 Massachusetts Limited 587,000 5,270,000 New Jersey Limited 589,000 196,000 New York Limited 897,000 6,757,000 Pennsylvania Limited 395,000 6,576,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended March 31, 2010 amounted to the following: Class B Class C Fund Service Fees Service Fees California Limited $ 760 $ 2,595 Massachusetts Limited 960 20,805 New Jersey Limited 1,050 2,898 New York Limited 2,706 38,188 Pennsylvania Limited 814 23,767 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within four years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 3% in the case of redemptions in the first year after purchase, declining half a percentage point in the second and third year and one percentage point in the fourth year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on 58 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended March 31, 2010, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C California Limited $ 10 $4,000 $1,000 Massachusetts Limited  3,000 900 New Jersey Limited  200 1,000 New York Limited 300 5,000 2,000 Pennsylvania Limited  300 2,000 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended March 31, 2010 were as follows: Fund Purchases Sales California Limited $ 6,896,944 $5,271,809 Massachusetts Limited 11,929,221 6,633,112 New Jersey Limited 10,908,331 2,741,034 New York Limited 12,968,858 5,938,125 Pennsylvania Limited 16,375,328 3,435,790 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: California Limited Fund Year Ended March 31, Class A 2010 2009 Sales 573,248 406,183 Issued to shareholders electing to receive payments of distributions in Fund shares 47,960 61,900 Redemptions (437,727) (1,982,872) Exchange from Class B shares 23,271 17,572 Net increase (decrease) 206,752 (1,497,217) Year Ended March 31, Class B 2010 2009 Sales 20,149 55,426 Issued to shareholders electing to receive payments of distributions in Fund shares 570 970 Redemptions (62,888) (6,705) Exchange to Class A shares (23,337) (17,624) Net increase (decrease) (65,506) 32,067 Year Ended March 31, Class C 2010 2009 Sales 133,085 84,507 Issued to shareholders electing to receive payments of distributions in Fund shares 2,816 2,060 Redemptions (95,956) (33,411) Net increase 39,945 53,156 Massachusetts Limited Fund Year Ended March 31, Class A 2010 2009 Sales 999,405 1,898,025 Issued to shareholders electing to receive payments of distributions in Fund shares 122,445 118,776 Redemptions (819,299) (2,196,838) Exchange from Class B shares 47,364 112,871 Net increase (decrease) 349,915 (67,166) Year Ended March 31, Class B 2010 2009 Sales 22,476 62,371 Issued to shareholders electing to receive payments of distributions in Fund shares 1,331 2,627 Redemptions (20,807) (26,102) Exchange to Class A shares (47,392) (112,954) Net decrease (44,392) (74,058) Year Ended March 31, Class C 2010 2009 Sales 330,825 244,370 Issued to shareholders electing to receive payments of distributions in Fund shares 27,469 26,839 Redemptions (195,341) (255,603) Net increase 162,953 15,606 59 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D New Jersey Limited Fund Year Ended March 31, Class A 2010 2009 Sales 909,394 1,625,831 Issued to shareholders electing to receive payments of distributions in Fund shares 105,345 98,385 Redemptions (553,338) (1,685,448) Exchange from Class B shares 23,418 54,287 Net increase 484,819 93,055 Year Ended March 31, Class B 2010 2009 Sales 26,889 47,314 Issued to shareholders electing to receive payments of distributions in Fund shares 1,295 1,484 Redemptions (3,505) (7,287) Exchange to Class A shares (23,412) (54,248) Net increase (decrease) 1,267 (12,737) Year Ended March 31, Class C 2010 2009 Sales 294,181 73,272 Issued to shareholders electing to receive payments of distributions in Fund shares 4,130 768 Redemptions (15,958) (33,903) Net increase 282,353 40,137 New York Limited Fund Year Ended March 31, Class A 2010 2009 Sales 1,408,361 1,362,132 Issued to shareholders electing to receive payments of distributions in Fund shares 192,066 200,648 Redemptions (1,267,850) (2,028,966) Exchange from Class B shares 44,349 80,064 Net increase (decrease) 376,926 (386,122) Year Ended March 31, Class B 2010 2009 Sales 69,454 136,133 Issued to shareholders electing to receive payments of distributions in Fund shares 3,345 3,076 Redemptions (64,026) (49,980) Exchange to Class A shares (44,372) (80,100) Net increase (decrease) (35,599) 9,129 Year Ended March 31, Class C 2010 2009 Sales 810,949 788,590 Issued to shareholders electing to receive payments of distributions in Fund shares 49,421 47,954 Redemptions (445,447) (786,587) Net increase 414,923 49,957 Pennsylvania Limited Fund Year Ended March 31, Class A 2010 2009 Sales 1,493,917 1,028,122 Issued to shareholders electing to receive payments of distributions in Fund shares 105,591 79,460 Redemptions (666,581) (1,342,050) Exchange from Class B shares 62,511 70,833 Net increase (decrease) 995,438 (163,635) Year Ended March 31, Class B 2010 2009 Sales 56,118 37,999 Issued to shareholders electing to receive payments of distributions in Fund shares 1,276 1,817 Redemptions (8,929) (27,931) Exchange to Class A shares (62,497) (70,807) Net decrease (14,032) (58,922) Year Ended March 31, Class C 2010 2009 Sales 626,823 360,210 Issued to shareholders electing to receive payments of distributions in Fund shares 24,994 17,064 Redemptions (270,929) (282,629) Net increase 380,888 94,645 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2010, as determined on a federal income tax basis, were as follows: California Limited Fund Aggregate cost $24,781,496 Gross unrealized appreciation $ 868,430 Gross unrealized depreciation (239,209) Net unrealized appreciation $ 629,221 60 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D Massachusetts Limited Fund Aggregate cost $64,290,032 Gross unrealized appreciation $ 3,690,700 Gross unrealized depreciation (337,505) Net unrealized appreciation $ 3,353,195 New Jersey Limited Fund Aggregate cost $50,207,835 Gross unrealized appreciation $ 2,556,078 Gross unrealized depreciation (281,609) Net unrealized appreciation $ 2,274,469 New York Limited Fund Aggregate cost $96,889,426 Gross unrealized appreciation $ 4,248,424 Gross unrealized depreciation (967,073) Net unrealized appreciation $ 3,281,351 Pennsylvania Limited Fund Aggregate cost $64,346,983 Gross unrealized appreciation $ 2,884,811 Gross unrealized depreciation (623,567) Net unrealized appreciation $ 2,261,244 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. At March 31, 2010, the Massachusetts Limited Fund had a balance outstanding pursuant to this line of credit of $100,000 at an interest rate of 1.41%. Based on the short-term nature of the borrowings under the line of credit and variable interest rate, the carrying value of the borrowings approximated its fair value at March 31, 2010. The Funds average borrowings or allocated fees during the year ended March 31, 2010 were not significant. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at March 31, 2010 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) California 6/10 18 Limited U.S. 10-Year Treasury Note Short $ (2,083,999) $ (2,092,500) $ (8,501) 6/10 9 U.S. 30-Year Treasury Bond Short (1,050,156) (1,045,125) 5,031 Massachusetts 6/10 41 Limited U.S. 10-Year Treasury Note Short $ (4,746,888) $ (4,766,250) $(19,362) 6/10 30 U.S. 30-Year Treasury Bond Short (3,490,270) (3,483,750) 6,520 New Jersey 6/10 70 Limited U.S. 10-Year Treasury Note Short $ (8,104,443) $ (8,137,501) $(33,058) New York 6/10 94 Limited U.S. 10-Year Treasury Note Short $(10,883,109) $(10,927,501) $(44,392) 6/10 38 U.S. 30-Year Treasury Bond Short (4,421,180) (4,412,750) 8,430 Pennsylvania 6/10 40 Limited U.S. 10-Year Treasury Note Short $ (4,631,110) $ (4,650,000) $(18,890) 6/10 29 U.S. 30-Year Treasury Bond Short (3,375,906) (3,367,625) 8,281 At March 31, 2010, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed-rate bonds, the value of these bonds may decrease if interest rates rise. The Funds may purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. 61 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CONT D The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at March 31, 2010 were as follows: Fair Value Asset Derivative Liability Derivative California Limited Fund Futures Contracts $5,031 $ (8,501) Total $5,031 $ (8,501) Massachusetts Limited Fund Futures Contracts $6,520 $(19,362) Total $6,520 $(19,362) New Jersey Limited Fund Futures Contracts $  $(33,058) Total $  $(33,058) New York Limited Fund Futures Contracts $8,430 $(44,392) Total $8,430 $(44,392) Pennsylvania Limited Fund Futures Contracts $8,281 $(18,890) Total $8,281 $(18,890) (1) Amount represents cumulative unrealized appreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. (2) Amount represents cumulative unrealized depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the year ended March 31, 2010 was as follows: Change in Unrealized Realized Gain Appreciation (Loss) on (Depreciation) on Derivatives Derivatives Recognized in Recognized in Fund Income Income California Limited $ 98,469 $137,295 Massachusetts Limited 275,901 150,249 New Jersey Limited 369,030 106,411 New York Limited 380,428 253,216 Pennsylvania Limited 185,587 155,731 (1) Statement of Operations location: Net realized gain (loss)  Financial futures contracts. (2) Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts. The average notional amounts of futures contracts outstanding during the year ended March 31, 2010, which are indicative of the volume of this derivative type, were approximately as follows: Average Notional Amount  Fund Futures Contracts California Limited $ 2,738,000 Massachusetts Limited 7,492,000 New Jersey Limited 5,915,000 New York Limited 13,708,000 Pennsylvania Limited 6,900,000 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2010, the inputs used in valuing the Funds investments, which are carried at value, were as follows: 62 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D California Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $25,410,717 $  $25,410,717 Total Investments $  $25,410,717 $  $25,410,717 Futures Contracts $ 5,031 $  $  $ 5,031 Total $ 5,031 $25,410,717 $  $25,415,748 Liability Description Futures Contracts $(8,501) $  $  $ (8,501) Total $(8,501) $  $  $ (8,501) Massachusetts Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $67,643,227 $  $67,643,227 Total Investments $  $67,643,227 $  $67,643,227 Futures Contracts $ 6,520 $  $  $ 6,520 Total $ 6,520 $67,643,227 $  $67,649,747 Liability Description Futures Contracts $ (19,362) $  $  $ (19,362) Total $ (19,362) $  $  $ (19,362) New Jersey Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $50,655,107 $  $50,655,107 Short-Term Investments  1,827,197  1,827,197 Total Investments $  $52,482,304 $  $52,482,304 Liability Description Futures Contracts $(33,058) $  $  $ (33,058) Total $(33,058) $  $  $ (33,058) New York Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 98,119,683 $  $ 98,119,683 Short-Term Investments  2,051,094  2,051,094 Total Investments $  $100,170,777 $  $100,170,777 Futures Contracts $ 8,430 $  $  $ 8,430 Total $ 8,430 $100,170,777 $  $100,179,207 Liability Description Futures Contracts $(44,392) $  $  $ (44,392) Total $(44,392) $  $  $ (44,392) 63 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 NOTES TO FINANCIAL STATEMENTS CON T D Pennsylvania Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $64,354,520 $  $64,354,520 Short-Term Investments  2,253,707  2,253,707 Total Investments $  $66,608,227 $  $66,608,227 Futures Contracts $ 8,281 $  $  $ 8,281 Total $ 8,281 $66,608,227 $  $66,616,508 Liability Description Futures Contracts $(18,890) $  $  $ (18,890) Total $(18,890) $  $  $ (18,890) The Funds held no investments or other financial instruments as of March 31, 2009 whose fair value was determined using Level 3 inputs. 12 Name Change Effective December 1, 2009, the names of Eaton Vance California Limited Maturity Municipal Income Fund, Eaton Vance Massachusetts Limited Maturity Municipal Income Fund, Eaton Vance New Jersey Limited Maturity Municipal Income Fund, Eaton Vance New York Limited Maturity Municipal Income Fund and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund were changed from Eaton Vance California Limited Maturity Municipals Fund, Eaton Vance Massachusetts Limited Maturity Municipals Fund, Eaton Vance New Jersey Limited Maturity Municipals Fund, Eaton Vance New York Limited Maturity Municipals Fund and Eaton Vance Pennsylvania Limited Maturity Municipals Fund, respectively. 64 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Investment Trust and the Shareholders of Eaton Vance California Limited Maturity Municipal Income Fund, Eaton Vance Massachusetts Limited Maturity Municipal Income Fund, Eaton Vance New Jersey Limited Maturity Municipal Income Fund, Eaton Vance New York Limited Maturity Municipal Income Fund and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance California Limited Maturity Municipal Income Fund (formerly Eaton Vance California Limited Maturity Municipals Fund), Eaton Vance Massachusetts Limited Maturity Municipal Income Fund (formerly Eaton Vance Massachusetts Limited Maturity Municipals Fund), Eaton Vance New Jersey Limited Maturity Municipal Income Fund (formerly Eaton Vance New Jersey Limited Maturity Municipals Fund), Eaton Vance New York Limited Maturity Municipal Income Fund (formerly Eaton Vance New York Limited Maturity Municipals Fund), and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund (formerly Eaton Vance Pennsylvania Limited Maturity Municipals Fund) (collectively, the Funds) (certain of the funds constituting Eaton Vance Investment Trust), including the portfolios of investments, as of March 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Eaton Vance California Limited Maturity Municipal Income Fund, Eaton Vance Massachusetts Limited Maturity Municipal Income Fund, Eaton Vance New Jersey Limited Maturity Municipal Income Fund, Eaton Vance New York Limited Maturity Municipal Income Fund, and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts May 14, 2010 65 Eaton Vance Limited Maturity Municipal Income Funds as of March 31, 2010 FEDERAL TAX INFORMATION (Unaudited) The Form 1099-DIV you receive in January 2011 will show the tax status of all distributions paid to your account in calendar year 2010. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in a Fund. As required by the Internal Revenue Code and/or regulations, shareholders must be notified within 60 days of a Funds fiscal year end regarding exempt-interest dividends. Exempt-Interest Dividends. The Funds designate the following percentages of dividends from net investment income as exempt-interest dividends. California Limited Maturity Municipal Income Fund 97.45% Massachusetts Limited Maturity Municipal Income Fund 100.00% New Jersey Limited Maturity Municipal Income Fund 99.71% New York Limited Maturity Municipal Income Fund 99.89% Pennsylvania Limited Maturity Municipal Income Fund 99.71% 66 Eaton Vance Limited Maturity Municipal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 67 Eaton Vance Limited Maturity Municipal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance California Limited Maturity Municipals Fund Eaton Vance Massachusetts Limited Maturity Municipals Fund Eaton Vance New Jersey Limited Maturity Municipals Fund Eaton Vance New York Limited Maturity Municipals Fund Eaton Vance Pennsylvania Limited Maturity Municipals Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. 68 Eaton Vance Limited Maturity Municipal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. The Board considered the Advisers recommendations for Board action and other steps taken in response to the unprecedented dislocations experienced in the capital markets over recent periods, including sustained periods of high volatility, credit disruption and government intervention. In particular, the Board considered the Advisers efforts and expertise with respect to each of the following matters as they relate to the Funds and/or other funds within the Eaton Vance family of funds: (i) negotiating and maintaining the availability of bank loan facilities and other sources of credit used for investment purposes or to satisfy liquidity needs; (ii) establishing the fair value of securities and other instruments held in investment portfolios during periods of market volatility and issuer-specific disruptions; and (iii) the ongoing monitoring of investment management processes and risk controls. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for each Fund. The Board considered the impact of extraordinary market conditions during 2008 on each Funds performance relative to its peer universe in light of, among other things, the Advisers strategy of generating current income through investments in higher quality (including insured) municipal bonds with longer maturities. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the one year period ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability of each Fund, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 69 Eaton Vance Limited Maturity Municipal Income Funds MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Investment Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and Principal Occupation(s) in Fund Complex Name and with the Length of During Past Five Years and Overseen By Other Directorships Held Date of Birth Trust Service Other Relevant Experience Trustee During Last Five Years Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director 181 Director of EVC. Formerly, Trustee of 5/31/58 and President of EV, Chief Executive Officer and President of Eaton Vance Credit Opportunities Fund EVM and BMR, and Director of EVD. Trustee and/or officer of (2007-2010), Eaton Vance Insured Florida 181 registered investment companies and 3 private companies Plus Municipal Bond Fund (2007-2008) and managed by EVM or BMR. Mr. Faust is an interested person Eaton Vance National Municipal Income Trust because of his positions with EVM, BMR, EVD, EVC and EV, (2007-2009). which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration 181 Formerly, Trustee of Eaton Vance Credit 1/2/63 and Finance Unit Head, Harvard University Graduate School of Opportunities Fund (2005-2010), Eaton Vance Business Administration. Insured Florida Plus Municipal Bond Fund (2005-2008) and Eaton Vance National Municipal Income Trust (2006-2009). Allen R. Freedman Trustee Since 2007 Private investor and consultant. Former Chairman (2002-2004) 181 Director of Assurant, Inc. (insurance provider) 4/3/40 and a Director (1983-2004) of Systems & Computer and Stonemor Partners, L.P. (owner and Technology Corp. (provider of software to higher education). operator of cemeteries). Formerly, Trustee of Formerly, a Director of Loring Ward International (fund Eaton Vance Credit Opportunities Fund distributor) (2005-2007). Formerly, Chairman and a Director of (2007-2010), Eaton Vance Insured Florida Indus International, Inc. (provider of enterprise management Plus Municipal Bond Fund (2007-2008) and software to the power generating industry) (2005-2007). Eaton Vance National Municipal Income Trust (2007-2009). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty 181 Formerly, Trustee of Eaton Vance Credit 9/19/47 finance company) (since 2006). Formerly, President and Chief Opportunities Fund (2005-2010), Eaton Vance Executive Officer, Prizm Capital Management, LLC (investment Insured Florida Plus Municipal Bond Fund management firm) (2002-2005). Formerly, Executive Vice (2003-2008) and Eaton Vance National President and Chief Financial Officer, United Asset Management Municipal Income Trust (2003-2009). Corporation (an institutional investment management firm) (1982-2001). Formerly, Senior Manager, Price Waterhouse (now PricewaterhouseCoopers) (an independent registered public accounting firm) (1972-1981). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. Formerly, 181 Formerly, Trustee of Eaton Vance Credit 7/10/40 Deputy Assistant Secretary (Tax Policy) and Assistant Secretary Opportunities Fund (2005-2010), Eaton Vance (Tax Policy), U.S. Department of the Treasury (1983-1985). Insured Florida Plus Municipal Bond Fund Formerly, Chief of Staff, Joint Committee on Taxation, U.S. (2003-2008) and Eaton Vance National Congress (1988-1990). Municipal Income Trust (2003-2009). 70 Eaton Vance Limited Maturity Municipal Income Funds MANAGEMENT AND ORGANIZATION CON TD Term of Number of Portfolios Position(s) Office and Principal Occupation(s) in Fund Complex Name and with the Length of During Past Five Years and Overseen By Other Directorships Held Date of Birth Trust Service Other Relevant Experience Trustee During Last Five Years Noninterested Trustees (continued) Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston 181 Director of BJs Wholesale Club, Inc. 3/22/48 College. Formerly, Dean, Carroll School of Management, Boston (wholesale club retailer). Formerly, Trustee of College (2000-2002). Formerly, Chief Investment Officer, Fixed SPDR Index Shares Funds and SPDR Series Income, Scudder Kemper Investments (investment management Trust (exchange traded funds) (2000-2009). firm) (1998-1999). Formerly, Chief Investment Officer, Equity Formerly, Director of Federal Home Loan Bank and Fixed Income, Colonial Management Associates (investment of Boston (a bank for banks) (2007-2009). management firm) (1991-1998). Formerly, Trustee of Eaton Vance Credit Opportunities Fund (2008-2010). Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth 181 Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Adviser (since 2008), (nuclear insurance provider), Aviva USA President (2005-2008), Lowenhaupt Global Advisors, LLC (insurance provider) and CIFG (family of (global wealth management firm). Formerly, President and financial guaranty companies) and Advisory Contributing Editor, Worth Magazine (2004-2005). Formerly, Director, Berkshire Capital Securities LLC Executive Vice President and Global Head of Private Asset (private investment banking firm). Formerly, Management (and various other positions), Neuberger Berman Trustee of Eaton Vance Credit Opportunities (investment firm) (1986-2004). Fund (2007-2010), Eaton Vance Insured Florida Plus Municipal Bond Fund (2007- 2008) and Eaton Vance National Municipal Income Trust (2007-2009). Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 181 Formerly, Trustee of Eaton Vance Credit 9/14/57 2006) and Professor of Law (2001-2006), University of Opportunities Fund (2005-2010), Eaton Vance California at Los Angeles School of Law. Nationally-recognized Insured Florida Plus Municipal Bond Fund expert on corporate law, corporate governance, and securities (2002-2008) and Eaton Vance National regulation and author of numerous academic and professional Municipal Income Trust (1998-2009). papers on these topics. Ralph F. Verni Chairman of Chairman of the Board Consultant and private investor. Formerly, Chief Investment 181 Formerly, Trustee of Eaton Vance Credit 1/26/43 the Board since 2007 and Trustee Officer (1982-1992), Chief Financial Officer (1988-1990) and Opportunities Fund (2005-2010), Eaton Vance and Trustee since 2005 Director (1982-1992), New England Life. Formerly, Chairperson, Insured Florida Plus Municipal Bond Fund New England Mutual Funds (1982-1992). Formerly, President (2005-2008) and Eaton Vance National and Chief Executive Officer, State Street Management & Municipal Income Trust (2006-2009). Research (1992-2000). Formerly, Chairperson, State Street Research Mutual Funds (1992-2000). Formerly, Director, W.P. Carey, LLC (1998-2004) and First Pioneer Farm Credit Corp. (2002-2006). Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Cynthia J. Clemson President Since 2005 Vice President of EVM and BMR. Officer of 94 registered investment companies 3/2/63 managed by EVM or BMR. William H. Ahern, Jr. Vice President Since 2004 Vice President of EVM and BMR. Officer of 78 registered investment companies 7/28/59 managed by EVM or BMR. Craig R. Brandon Vice President Since 2004 Vice President of EVM and BMR. Officer of 49 registered investment companies 12/21/66 managed by EVM or BMR. Thomas M. Metzold Vice President Since 2004 Vice President of EVM and BMR. Officer of 56 registered investment companies 8/3/58 managed by EVM or BMR. 71 Eaton Vance Limited Maturity Municipal Income Funds MANAGEMENT AND ORGANIZATION CON TD Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Principal Officers who are not Trustees (continued) Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 71 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 181 registered investment companies 6/19/57 managed by EVM or BMR. Maureen A. Gemma Secretary and Chief Legal Secretary since 2007 and Vice President of EVM and BMR. Officer of 181 registered investment companies 5/24/60 Officer Chief Legal Officer since managed by EVM or BMR. 2008 Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 181 registered investment companies 7/11/53 managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 72 Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Fund Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Investment Trust Two International Place Boston, MA 02110 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 442-5/10 5LTFSRC
